Exhibit 10.2

 

Execution Version

 

September 4, 2019

 

Hillenbrand, Inc.
One Batesville Boulevard
Batesville, IN 47006

 

Re:Amendment No. 5 to Private Shelf Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Private Shelf Agreement, dated as of December 6, 2012
(as amended by Amendment No. 1 dated as of December 15, 2014, Amendment No. 2
dated as of December 19, 2014, Amendment No. 3 dated as of March 24, 2016 and
Amendment No. 4 dated as of December 8, 2017, the “Note Agreement”), by and
among Hillenbrand, Inc., an Indiana corporation (the “Company”), PGIM, Inc.
(f/k/a Prudential Investment Management, Inc.) (“Prudential”) and each
Prudential Affiliate (as therein defined) that has become or becomes bound
thereby. Capitalized terms used herein that are not otherwise defined herein
shall have the meaning specified in the Note Agreement.

 

The Company has requested that the Required Holders agree to amend the Note
Agreement, as more particularly described below. Subject to the terms and
conditions hereof, the Required Holders are willing to agree to such request.

 

Accordingly, in accordance with the provisions of Section 18.1 of the Note
Agreement, and in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1. Amendments to the Note Agreement. Effective upon the Effective Date
(as defined below), the Note Agreement is hereby amended to be in the form of
Exhibit A attached hereto.

 

SECTION 2. Representations and Warranties. Each of the Company and each
Guarantor represents and warrants that (a) the execution and delivery of this
letter has been duly authorized by all requisite corporate action on behalf of
the Company and such Guarantor, this letter has been duly executed and delivered
by an authorized officer of the Company and such Guarantor, and the Company and
such Guarantor has obtained all authorizations, consents, and approvals
necessary for the execution, delivery and performance of this letter and such
authorizations, consents and approvals are in full force and effect, (b) each
representation and warranty set forth in Section 5 of the Note Agreement and the
other Transaction Documents is true and correct in all material respects as of
the date of execution and delivery of this letter by the Company and such
Guarantor with the same effect as if made on such date (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date), (c) after giving effect to the amendments in Section 1, no Event of
Default or Default exists and (d) concurrently with the effectiveness of this
letter, the amendments to Section 6.01(a) of and the definition of “Consolidated
EBITDA” contained in the Primary Credit Facility that are conditioned on
amendments to the Note Agreement and the “LG Facility” will be effective.

 



 

 

 

SECTION 3. Conditions to Effectiveness. The amendments described in Section 1
above shall become effective on the date (the “Effective Date”) when each of the
following conditions has been satisfied:

 

3.1       Documents. Each holder of a Note shall have received original
counterparts or, if reasonably satisfactory to the Required Holders, certified
or other copies of all of the following, each duly executed and delivered by the
party or parties thereto, in form and substance reasonably satisfactory to the
Required Holders, dated the date hereof unless otherwise indicated, and on the
date hereof in full force and effect:

 

(i)         counterparts of this letter executed by the Company, the Guarantors
and the Required Holders;

 

(ii)       an Officer’s Certificate of the Company, in form and substance
reasonably satisfactory to the Required Holders, attaching a true and complete
copy of (a) the Third Amended and Restated Credit Agreement, executed by the
Company, the subsidiary borrowers party thereto, the guarantors party thereto,
JPMorgan Chase Bank, N.A., as administrative agent, and the financial
institutions party thereto as lenders and (b) the amendment to the “LG Facility
Agreement” (as defined in the Company’s most recent filings with the SEC).

 

3.2       Proceedings. All corporate and other proceedings taken or to be taken
in connection with the transactions contemplated by this letter shall be
reasonably satisfactory to the Required Holder(s), and the holders of Notes
shall have received all such counterpart originals or certified or other copies
of such documents as it may reasonably request.

 

SECTION 4. Reference to and Effect on Note Agreement and Notes; Ratification of
Transaction Documents. Upon the effectiveness of the amendments in Section 1 of
this letter, each reference to the Note Agreement in any other Transaction
Document shall mean and be a reference to the Note Agreement, as modified by
this letter. Except as specifically set forth in Section 1 hereof, the Note
Agreement, the Notes and each other Transaction Document shall remain in full
force and effect and are hereby ratified and confirmed in all respects. Except
as specifically stated in this letter, the execution, delivery and effectiveness
of this letter shall not (a) amend the Note Agreement, any Note or any other
Transaction Document, (b) operate as a waiver of any right, power or remedy of
Prudential or any holder of the Notes, or (c) constitute a waiver of, or consent
to any departure from, any provision of the Note Agreement, any Note or any
other Transaction Document at any time. The execution, delivery and
effectiveness of this letter shall not be construed as a course of dealing or
other implication that Prudential or any holder of the Notes has agreed to or is
prepared to grant any consents or agree to any amendment to the Note Agreement
in the future, whether or not under similar circumstances.

 



 2 

 

 

SECTION 5. Reaffirmation. Each Guarantor hereby consents to the foregoing
amendments to the Note Agreement and hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Guaranty
Agreement and each other Transaction Document, after giving effect to such
amendments. Each Guarantor hereby acknowledges that, notwithstanding the
foregoing amendments, that the Guaranty Agreement and each other Transaction
Document remains in full force and effect and is hereby ratified and confirmed.
Without limiting the generality of the foregoing, each Guarantor agrees and
confirms that the Guaranty Agreement continues to guaranty the Guaranteed
Obligations (as defined in the Guaranty Agreement) arising under or in
connection with the Note Agreement, as amended by this letter agreement, or any
of the Notes.

 

SECTION 6. Expenses. The Company hereby confirms its obligations under Section
16.1 of the Note Agreement in connection with the transactions hereby
contemplated, whether or not such transactions are consummated.

 

SECTION 7. Governing Law. THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK EXCLUDING CHOICE OF LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
SUCH STATE.

 

SECTION 8.  Counterparts; Section Titles. This letter may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
letter by facsimile or electronic transmission shall be effective as delivery of
a manually executed counterpart of this letter. The section titles contained in
this letter are and shall be without substance, meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

 

[signature page follows]

 



 3 

 

 

  Very truly yours,           PGIM, INC.       By:   /s/ Joshua Shipley     Vice
President       THE PRUDENTIAL INSURANCE COMPANY OF AMERICA       By: /s/ Joshua
Shipley     Vice President       THE GIBRALTAR LIFE INSURANCE CO., LTD.      
By: Prudential Investment Management Japan Co., Ltd.     (as Investment Manager)
      By: PGIM, Inc.     (as Sub-Adviser)             By:   /s/ Joshua Shipley  
    Vice President       PAR U HARTFORD LIFE & ANNUITY COMFORT TRUST       By:
Prudential Arizona Reinsurance Universal Company
(as Grantor)       By: PGIM, Inc.     (as Investment Manager)             By:
/s/ Joshua Shipley       Vice President

 

Amendment No. 5 to Private Shelf Agreement

 



 

 

 

  THE LINCOLN NATIONAL LIFE INSURANCE COMPANY   FARMERS INSURANCE EXCHANGE   MID
CENTURY INSURANCE COMPANY   THE INDEPENDENT ORDER OF FORESTERS       By:  
Prudential Private Placement Investors, L.P.     (as Investment Advisor)      
By: Prudential Private Placement Investors, Inc.     (as its General Partner)  
          By:   /s/ Joshua Shipley       Vice President

 

Amendment No. 5 to Private Shelf Agreement

 



 

 

 

The foregoing letter is hereby accepted as of the date first above written:    
      HILLENBRAND, INC.           By: /s/ Theodore S. Haddad, Jr.   Name:
Theodore S. Haddad, Jr.   Title: Vice President and Treasurer  

 

Amendment No. 5 to Private Shelf Agreement

 



 

 

 

BATESVILLE CASKET COMPANY, INC.   BATESVILLE MANUFACTURING, INC.   BATESVILLE
SERVICES, INC.           By: /s/ Theodore S. Haddad, Jr.   Name: Theodore S.
Haddad, Jr.   Title: Vice President and Treasurer               COPERION K-TRON
PITMAN, INC.   ROTEX GLOBAL, LLC   K-TRON INVESTMENT CO.   TERRASOURCE GLOBAL
CORPORATION   RED VALVE COMPANY, INC.           By: /s/ Theodore S. Haddad, Jr.
  Name: Theodore S. Haddad, Jr.   Title: Assistant Treasurer              
COPERION CORPORATION           By: /s/ Theodore S. Haddad, Jr.   Name: Theodore
S. Haddad, Jr.   Title: Vice President and Assistant Treasurer              
PROCESS EQUIPMENT GROUP, INC.           By: /s/ Theodore S. Haddad, Jr.   Name:
Theodore S. Haddad, Jr.   Title: Treasurer  

 

Amendment No. 5 to Private Shelf Agreement

 



 

 

 

Exhibit A

 

Note Purchase Agreement

 

(see attached)

 



 

 

 



EXHIBIT A TO AMENDMENT NO. 5

 

 

 

HILLENBRAND, INC.

 

 

 

 

Private Shelf Facility

 

 

 

 

______________

 

PRIVATE SHELF AGREEMENT

______________

 

 

 

Dated December 6, 2012

 

 

 



 

 

 



Table of Contents

 

Page

 



1. AUTHORIZATION OF NOTES 1           Section 1.1   1         2. SALE AND
PURCHASE OF NOTES 2           Section 2.1. Shelf Facility and Shelf Notes 2    
    3. CLOSING 6           Section 3.1. Facility Closings 6   Section 3.2.
Rescheduled Facility Closings 7         4. CONDITIONS 7           Section 4.1.
Representations and Warranties 7   Section 4.2. Performance; No Default 7  
Section 4.3. Compliance Certificates 7   Section 4.4. Opinions of Counsel 8  
Section 4.5. Guaranty Agreements and Confirmations 8   Section 4.6. Purchase
Permitted By Applicable Law, Etc. 9   Section 4.7. Payment of Fees 9   Section
4.8. Private Placement Number 9         5. REPRESENTATIONS AND WARRANTIES OF THE
COMPANY 10           Section 5.1. Organization; Power and Authority 10   Section
5.2. Authorization, Etc. 10   Section 5.3. Disclosure 10   Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates 11   Section
5.7. Governmental Authorizations, Etc. 12   Section 5.8. Litigation 12   Section
5.9. Taxes 13   Section 5.11. Licenses, Permits, Etc. 13   Section 5.12.
Compliance with ERISA; Non-U.S. Plans 13   Section 5.13. Private Offering by the
Company 15   Section 5.14. Use of Proceeds; Margin Regulations 15   Section
5.15. Existing Indebtedness; Future Liens 15   Section 5.16. Foreign Assets
Control Regulations, Etc. 16   Section 5.17. Status under Certain Statutes 17  
Section 5.18. Environmental Matters 17         6. REPRESENTATIONS OF THE
PURCHASERS 17           Section 6.1. Purchase for Investment 17   Section 6.2.
Source of Funds 18

 



 -i- 

 

 

Table of Contents

(continued)

 

Page

 

7. [RESERVED] 20         8. PAYMENT AND PREPAYMENT OF THE NOTES 20          
Section 8.2. Optional Prepayments with Make-Whole Amount 20   Section 8.3.
[RESERVED] 20   Section 8.4. Allocation of Partial Prepayments 20   Section 8.5.
Maturity; Surrender, Etc. 21   Section 8.6. Purchase of Notes 21   Section 8.7.
Make-Whole Amount 21         9. AFFIRMATIVE COVENANTS 25           Section 9.1
Financial Statements and Other Information 25   Section 9.2 Notices of Material
Events 26   Section 9.3 Existence; Conduct of Business 27   Section 9.4 Payment
of Tax Obligations 27   Section 9.5 Maintenance of Properties; Insurance 27  
Section 9.6 Books and Records; Inspection Rights 28   Section 9.7 Compliance
with Laws 28   Section 9.8. Subsequent Guarantors 28         10. NEGATIVE
COVENANTS 30           Section 10.1. Liens 30   Section 10.2 Acquisitions 33  
Section 10.3 Indebtedness 33   Section 10.4 Fundamental Changes 36   Section
10.5 Restricted Payments 37   Section 10.6 Change in Nature of Business 37  
Section 10.7 Transactions with Affiliates 38   Section 10.8 Burdensome
Agreements 38   Section 10.9 Financial Covenants 40   Section 10.10. Terrorism
Sanctions Regulations 41   Section 10.11. Most Favored Lender Status 41        
11. EVENTS OF DEFAULT 42         12. REMEDIES ON DEFAULT, ETC. 45          
Section 12.1. Acceleration 45   Section 12.2. Other Remedies 45   Section 12.3.
Rescission 46   Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.
46

 



 -ii- 

 

 

Table of Contents

(continued)

 

Page

 

14. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES 46           Section 14.1.
Registration of Notes 46   Section 14.2. Transfer and Exchange of Notes 47  
Section 14.3. Replacement of Notes 47         15. PAYMENTS ON NOTES 48          
Section 15.1. Place of Payment 48   Section 15.2. Home Office Payment 48        
16. EXPENSES, ETC. 49           Section 16.1 Transaction Expenses 49   Section
16.2. Survival 49         17. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT 49         18. AMENDMENT AND WAIVER 50           Section 18.1.
Requirements 50   Section 18.2. Solicitation of Holders of Notes 50   Section
18.3. Binding Effect, Etc. 51   Section 18.4. Notes Held by the Company, Etc. 51
        19. NOTICES; ENGLISH LANGUAGE 51         20. REPRODUCTION OF DOCUMENTS
52         21. CONFIDENTIAL INFORMATION 53         22. SUBSTITUTION OF PURCHASER
54         23. MISCELLANEOUS 54           Section 23.1. Successors and Assigns
54   Section 23.2. Payments Due on Non-Business Days 54   Section 23.3.
Accounting Terms 55   Section 23.4. Divisions 56   Section 23.5. Certain
Calculations 56   Section 23.6. Severability 56   Section 23.7. Construction,
Etc. 57   Section 23.8. Counterparts 57   Section 23.9. Governing Law 57  
Section 23.10. Jurisdiction and Process; Waiver of Jury Trial 57   Section
23.11. Obligation to Make Payment in the Applicable Currency 58   Section 23.12.
Determinations Involving Different Currencies 59   Section 23.13. Transaction
References 59

 



 -iii- 

 

 

Information Schedule – Authorized Officers

 

Schedule A — Information Relating to Prudential       Schedule B — Defined Terms
      Exhibit 1 — Form of Note       Exhibit 2 — Form of Request for Purchase  
    Exhibit 3 — Form of Confirmation of Acceptance       Exhibit 4.4(a) —
Matters to be covered by Opinion of U.S. Special Counsel for the Transaction
Parties       Exhibit 4.4(b) — Matters to be Covered by Opinion of Special
Counsel for the Purchasers       Exhibit 4.5(b) — Form of Guaranty Agreement    
  Exhibit 4.5(c) — Form of Confirmation of Guaranty Agreement       Exhibit 21 —
Form of Agreement Regarding Confidentiality       Schedule 5.4 — Subsidiaries of
the Company and Ownership of Subsidiary Stock       Schedule 10.1 — Existing
Liens       Schedule 10.3 — Existing Indebtedness

 



 -i- 

 

 

HILLENBRAND, INC.
One Batesville Boulevard
Batesville, IN 47006

 

Private Shelf Facility (this “Agreement”)

 

December 6, 2012

 

To PGIM, Inc. (“Prudential”)

 

To each other prudential affiliate which becomes
bound by this agreement as hereinafter
provided (each, a “Purchaser” and collectively,
the “Purchasers”):

 

Ladies and Gentlemen:

 

Hillenbrand, Inc., an Indiana corporation (the “Company”) agrees with Prudential
and each of the Purchasers as follows:

 

1.AUTHORIZATION OF NOTES.

 

Section 1.1.

 

The Company will authorize the issue and sale of its senior promissory notes (as
amended, restated, supplemented or otherwise modified from time to time, the
“Notes”, such term to include any such notes issued in substitution thereof
pursuant to Section 14) in the aggregate principal amount of up to $200,000,000
(including the equivalent in the Available Currencies), to be dated the date of
issue thereof, to mature, in the case of each Note so issued, no more than 12
years after the date of original issuance thereof, to have an average life, in
the case of each Note so issued, of no more than 12 years after the date of the
original issuance thereof, to bear interest on the unpaid balance thereof from
the date thereof at the rate per annum, and to have such other particular terms,
as shall be set forth, in the case of each Note so issued, in the Confirmation
of Acceptance with respect to such Note delivered pursuant to Section 2.2(e),
and to be substantially in the form of Exhibit 1 attached hereto. The terms
“Note” and “Notes” as used herein shall include each Note delivered pursuant to
any provision of this Agreement and each Note delivered in substitution or
exchange for any such Note pursuant to any such provision. Notes which have (i)
the same final maturity, (ii) the same principal prepayment dates, (iii) the
same principal prepayment amounts (as a percentage of the original principal
amount of each Note), (iv) the same interest rate, (v) the same interest payment
periods, (vi) the same currency specification and (vii) the same date of
issuance (which, in the case of a Note issued in exchange for another Note,
shall be deemed for these purposes the date on which such Note’s ultimate
predecessor Note was issued), are herein called a “Series” of Notes. Certain
capitalized and other terms used in this Agreement are defined in Schedule A;
and references to a “Schedule” or an “Exhibit” are, unless otherwise specified,
to a Schedule or an Exhibit attached to this Agreement.

 



 

 

 

2.SALE AND PURCHASE OF NOTES.

 

Section 2.1.       Shelf Facility and Shelf Notes.

 

(a)       Facility. Prudential is willing to consider, in its sole discretion
and within limits which may be authorized for purchase by Prudential Affiliates
from time to time, the purchase of Notes pursuant to this Agreement. The
willingness of Prudential to consider such purchase of Notes is herein called
the “Facility”. At any time, the aggregate principal amount of Notes stated in
Section 1.1, minus the aggregate principal amount of Notes purchased and sold
pursuant to this Agreement prior to such time, minus the aggregate principal
amount of Accepted Notes (as hereinafter defined) which have not yet been
purchased and sold hereunder prior to such time, is herein called the “Available
Facility Amount” at such time. For purposes of the preceding sentence, all
aggregate principal amounts of Notes and Accepted Notes shall be calculated in
Dollars; with respect to any Notes denominated or Accepted Notes to be
denominated in any Available Currency other than Dollars, the Dollar Equivalent
of such Notes or Accepted Notes shall be used for such calculation.
NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF NOTES BY
PRUDENTIAL AFFILIATES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS
UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE
OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE NOTES, OR TO QUOTE RATES, SPREADS
OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF NOTES, AND THE FACILITY
SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL
AFFILIATE.

 

(b)       Issuance Period. Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) March 24, 2019 (or if such date is not a New
York Business Day, the New York Business Day next preceding such date) and (ii)
the thirtieth day after Prudential shall have given to the Company, or the
Company shall have given to Prudential, a written notice stating that it elects
to terminate the issuance and sale of Notes pursuant to this Agreement (or if
such thirtieth day is not a New York Business Day, the New York Business Day
next preceding such thirtieth day). The period during which Notes may be issued
and sold pursuant to this Agreement is herein called the “Issuance Period”.

 

(c)       Request for Purchase. The Company may from time to time during the
Issuance Period make requests for purchases of Notes (each such request being
herein called a “Request for Purchase”). Each Request for Purchase shall be made
to Prudential by telecopier or overnight delivery service, and shall (i) specify
the currency (which shall be an Available Currency) of the Notes covered
thereby, (ii) specify the aggregate principal amount of Notes covered thereby,
which shall not be less than $10,000,000 (or its equivalent in another Available
Currency) and not be greater than the Available Facility Amount at the time such
Request for Purchase is made, (iii) specify the principal amounts, final
maturities, principal prepayment dates and amounts and interest payment periods
(quarterly or semi-annually in arrears) of the Notes covered thereby, (iv)
specify the use of proceeds of such Notes, (v) specify the proposed day for the
closing of the purchase and sale of such Notes, which shall be a Business Day
during the Issuance Period not less than 10 days and not more than 42 days after
the making of such Request for Purchase, (vi) specify the number of the account
and the name and address of the depository institution to which the purchase
prices of such Notes are to be transferred on the Closing Day for such purchase
and sale, (vii) certify that the representations and warranties contained in
Section 5 are true on and as of the date of such Request for Purchase and that
there exists on the date of such Request for Purchase no Event of Default or
Default, and (viii) be substantially in the form of Exhibit 2 attached hereto.
Each Request for Purchase shall be in writing signed by the Company and shall be
deemed made when received by Prudential.

 



 2 

 

 

(d)       Rate Quotes. Not later than five Business Days after the Company shall
have given Prudential a Request for Purchase pursuant to Section 2.2(c),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone or telecopier, in each case between 9:30 A.M. and 1:30 P.M. New York
City local time (or such later time as Prudential may elect) interest rate
quotes for the several currencies, principal amounts, maturities, principal
prepayment schedules, and interest payment periods of Notes specified in such
Request for Purchase (each such interest rate quote provided in response to a
Request for Purchase herein called a “Quotation”). Each Quotation shall
represent the interest rate per annum payable on the outstanding principal
balance of such Notes at which Prudential or a Prudential Affiliate would be
willing to purchase such Notes at 100% of the principal amount thereof.

 

(e)       Acceptance. Within the Acceptance Window, an Authorized Officer of the
Company may, subject to Section 2.1(f), elect to accept on behalf of the Company
the Quotation provided in response to the related Request for Purchase as to the
aggregate principal amount of the Notes specified in the related Request for
Purchase (each such Note being herein called an “Accepted Note” and such
acceptance being herein called an “Acceptance”). The day the Company notifies
Prudential of an Acceptance with respect to such Accepted Notes is herein called
the “Acceptance Day” for such Accepted Notes. Any Quotation as to which
Prudential does not receive an Acceptance within the Acceptance Window shall
expire, and no purchase or sale of Notes hereunder shall be made based on any
such expired Quotation. Subject to Section 2.1(f) and the other terms and
conditions hereof, the Company agrees to sell to a Prudential Affiliate, and
Prudential agrees to cause the purchase by a Prudential Affiliate of, such
Accepted Notes at 100% of the principal amount of such Notes, which purchase
price shall be paid in the currency in which such Notes are denominated. As soon
as practicable following the Acceptance Day, the Company, Prudential and each
Prudential Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Exhibit 3 attached
hereto (herein called a “Confirmation of Acceptance”). If the Company should
fail to execute and return to Prudential within three Business Days following
the Company’s receipt thereof a Confirmation of Acceptance with respect to any
Accepted Notes, Prudential may at its election at any time prior to Prudential’s
receipt thereof cancel the closing with respect to such Accepted Notes by so
notifying the Company in writing.

 

(f)       Market Disruption. Notwithstanding the provisions of Section 2.1(e),
any Quotation provided pursuant to Section 2.1(d) shall expire if prior to the
time an Acceptance with respect to such Quotation shall have been notified to
Prudential in accordance with Section 2.1(e): (i) in the case of any Notes, the
domestic market for U.S. Treasury securities or derivatives shall have closed or
there shall have occurred a general suspension, material limitation, or
significant disruption of trading in securities generally on the New York Stock
Exchange or in the domestic market for U.S. Treasury securities or derivatives,
or (ii) in the case of Notes to be denominated in a currency other than Dollars,
the markets for the relevant government securities (which in the case of the
Euro, shall be the German Bund) or the spot and forward currency market, the
financial futures market or the interest rate swap market shall have closed or
there shall have occurred a general suspension, material limitation, or
significant disruption of trading. No purchase or sale of Notes hereunder shall
be made based on such expired Quotation. If the Company thereafter notifies
Prudential of the Acceptance of any such Quotation, such Acceptance shall be
ineffective for all purposes of this Agreement, and Prudential shall promptly
notify the Company that the provisions of this Section 2.1(f) are applicable
with respect to such Acceptance.

 



 3 

 

 

(g)       Fees.

 

(i)       Structuring Fee. In consideration for the time, effort and expense
involved in the preparation, negotiation and execution of this Agreement, the
Company will pay to Prudential in immediately available funds fees (herein
called the “Structuring Fees”), as follows: (A) a non-refundable, fully earned,
Structuring Fee in the amount of $25,000 on the date of this Agreement, and (B)
a further Structuring Fee in the amount of $25,000 (the “Second Structuring Fee
Installment”) on June 6, 2013 (the “Six-Month Anniversary Date”); provided that
if Notes in an aggregate principal amount of at least $50,000,000 (or the Dollar
Equivalent thereof in the case of Notes denominated in any Available Currency
other than Dollars), are issued on or before the Six-Month Anniversary Date,
then payment of the Second Structuring Fee Installment is waived.

 

(ii)       Issuance Fee. The Company will pay to each Purchaser in immediately
available funds a fee (herein called the “Issuance Fee”) on each Closing Day in
an amount equal to 0.10% of the Dollar equivalent of the aggregate principal
amount of Notes sold to such Purchaser on such Closing Day. Such fee shall be
payable in Dollars.

 

(iii)       Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note (other than as provided in Section 2.1(g)(v)), the Company will
pay to each Purchaser which shall have agreed to purchase such Accepted Note on
the Cancellation Date or Rescheduled Closing Day (as defined in Section 3.3) of
such purchase and sale, an amount (herein called the “Delayed Delivery Fee”)
equal to:

 

(A)       in the case of an Accepted Note denominated in Dollars, the product of
(1) the amount determined by Prudential to be the amount by which the bond
equivalent yield per annum of such Accepted Note exceeds the investment rate per
annum on an alternative highest quality commercial paper Dollar investment
selected by Prudential and having a maturity date or dates the same as, or
approximately the same as, the Rescheduled Closing Day from time to time fixed
for the delayed delivery of such Accepted Note, (2) the principal amount of such
Accepted Note, and (3) a fraction, the numerator of which is equal to the number
of actual days elapsed from and including the original Closing Day for such
Accepted Note to but excluding the date of payment of the Delayed Delivery Fee,
and the denominator of which is 360; and

 



 4 

 

 

(B)       in the case of an Accepted Note denominated in a currency other than
Dollars, the sum of (1) the product of (x) the amount by which the bond
equivalent yield per annum of such Accepted Note exceeds the arithmetic average
of the Overnight Interest Rates on each day from and including the original
Closing Day for such Accepted Note, (y) the principal amount of such Accepted
Note, and (z) a fraction, the numerator of which is equal to the number of
actual days elapsed from and including the original Closing Day for such
Accepted Note to but excluding the date of payment of the Delayed Delivery Fee,
and the denominator of which is 360 (in case of any Accepted Note denominated in
other than British Pounds or Canadian Dollars) or 365 (in the case of any
Accepted Note denominated in British Pounds or Canadian Dollars) and (2) the
costs and expenses (if any) incurred by such Purchaser or its affiliates with
respect to any interest rate or currency exchange agreement entered into by such
Purchaser or any such affiliate in connection with the delayed closing of such
Accepted Notes.

 

In no case shall the Delayed Delivery Fee, if applicable, be less than zero. The
Delayed Delivery Fee described in clause (B) above shall be paid in the currency
in which the Accepted Notes are denominated. Nothing contained herein shall
obligate any Purchaser to purchase any Accepted Note on any day other than the
Closing Day for such Accepted Note, as the same may be rescheduled from time to
time in compliance with Section 3.2.

 

(iv)       Cancellation Fee. If the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, or if Prudential notifies the Company of Accepted Note in
writing under the circumstances set forth in the last sentence of Section 2.1(e)
or the penultimate sentence of Section 3.2 that the closing of the purchase and
sale of such Accepted Note is to be canceled, or if the closing of the purchase
and sale of such Accepted Note is not consummated on or prior to the last day of
the Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company will pay to each Purchaser which shall have agreed to
purchase such Accepted Note no later than one day after the Cancellation Date in
immediately available funds an amount (the “Cancellation Fee”) equal to:

 

(A)       the product of (1) the principal amount of such Accepted Note and (2)
the quotient (expressed in decimals) obtained by dividing (y) the excess of the
ask price (as determined by Prudential) of the Hedge Treasury Note(s) on the
Cancellation Date over the bid price (as determined by Prudential) of the Hedge
Treasury Note(s) on the Acceptance Day for such Accepted Note by (z) such bid
price, with the foregoing bid and ask prices as reported on the Bridge\Telerate
Service, or if such information ceases to be available on the Bridge\Telerate
Service, any publicly available source of such market data selected by
Prudential, and rounded to the second decimal place; and

 



 5 

 

 

(B)       in the case of an Accepted Note denominated in a currency other than
Dollars, the aggregate of all unwinding costs incurred by such Purchaser or its
affiliates on positions executed by or on behalf of such Purchaser or such
affiliates in connection with the proposed lending in such currency and setting
the coupon in such currency, including replacement positions entered into for
purposes of achieving short form hedge account treatment under FAS133, provided,
however, that any gain realized upon the unwinding of any such positions shall
be offset against any such unwinding costs. Such positions include (without
limitation) currency and interest rate swaps, futures and forwards, government
bond (including U.S. Treasury bond) hedges and currency exchange contracts, all
of which may be subject to substantial price volatility. Such costs may also
include (without limitation) losses incurred by such Purchaser or its affiliates
as a result of fluctuations in exchange rates. All unwinding costs incurred by
such Purchaser shall be determined by Prudential or its affiliate in accordance
with generally accepted financial practice.

 

In no case shall the Cancellation Fee, if applicable, be less than zero.

 

(v)       Invalidation of Delayed Delivery Fee and Cancellation Fee. If all
conditions to a closing of the purchase and sale of any Accepted Note set forth
in Section 4 hereof have been satisfied on the original Closing Day for any
Accepted Notes (other than Section 4.6, unless the Company shall have failed to
comply with the request of any Purchaser pursuant to the last sentence of such
Section, and other than Section 4.4(b), unless the Company shall have failed to
comply with any reasonable request of the Purchasers or their special counsel to
provide information necessary for the Purchaser’s special counsel to deliver the
opinion required by such Section 4.4(b)) and a Purchaser fails to purchase such
Accepted Notes, then the Company shall have no obligation to pay any Delayed
Delivery Fee or Cancellation Fee that might have otherwise been applicable.

 

3.CLOSING.

 

Section 3.1.       Facility Closings. Not later than 11:30 A.M. (New York City
local time) on the Closing Day for any Accepted Notes, the Company will deliver
to each Purchaser listed in the Confirmation of Acceptance relating thereto at
the offices of Prudential Capital Group, Two Prudential Plaza, Suite 5600,
Chicago, Illinois 60601, Attention: Law Department or at such other place
pursuant to the directions of Prudential, the Accepted Notes to be purchased by
such Purchaser in the form of one or more Notes in authorized denominations as
such Purchaser may request for each Series of Accepted Notes to be purchased on
the Closing Day, dated the Closing Day and registered in such Purchaser’s name
(or in the name of its nominee), against payment of the purchase price thereof
by transfer of immediately available funds for credit to the Company’s account
specified in the Request for Purchase of such Notes.

 



 6 

 

 

Section 3.2.       Rescheduled Facility Closings. If the Company fails to tender
to any Purchaser the Accepted Notes to be purchased by such Purchaser on the
scheduled Closing Day for such Accepted Notes as provided above in Section 3.1,
or any of the conditions specified in Section 4 shall not have been fulfilled by
the time required on such scheduled Closing Day, the Company shall, prior to
1:00 P.M., New York City local time, on such scheduled Closing Day notify
Prudential (which notification shall be deemed received by each Purchaser) in
writing whether (i) such closing is to be rescheduled (such rescheduled date to
be a Business Day during the Issuance Period not less than one Business Day and
not more than 10 Business Days after such scheduled Closing Day (the
“Rescheduled Closing Day”)) and certify to Prudential (which certification shall
be for the benefit of each Purchaser) that the Company reasonably believes that
it will be able to comply with the conditions set forth in Section 4 on such
Rescheduled Closing Day and that the Company will pay the Delayed Delivery Fee
in accordance with Section 2.1(g)(iii) or (ii) such closing is to be canceled.
If a Rescheduled Closing Day is established in respect of Notes denominated in a
currency other than Dollars, such Notes shall have the same maturity date,
principal prepayment dates and amounts and interest payment dates as originally
scheduled. In the event that the Company shall fail to give such notice referred
to in the second preceding sentence, Prudential (on behalf of each Purchaser)
may at its election, at any time after 1:00 P.M., New York City local time, on
such scheduled Closing Day, notify the Company in writing that such closing is
to be canceled. Notwithstanding anything to the contrary appearing in this
Agreement, the Company may not elect to reschedule a closing with respect to any
given Accepted Notes on more than one occasion, unless Prudential shall have
otherwise consented in writing.

 

4.CONDITIONS.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing for such Notes is subject to the fulfillment, prior to
or at such Closing, of the following conditions:

 

Section 4.1.       Representations and Warranties.

 

The representations and warranties of the Company and each other Transaction
Party in this Agreement and each other Transaction Document shall be correct on
the date of this Agreement and at the time of the applicable Closing Day (except
to the extent of changes caused by the transactions herein contemplated).

 

Section 4.2.       Performance; No Default.

 

The Company and each other Transaction Party shall have performed and complied
with all agreements and conditions contained in this Agreement and each other
Transaction Document required to be performed or complied with by it prior to or
at such Closing and no Default or Event of Default shall have occurred and be
continuing after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14).

 

Section 4.3.       Compliance Certificates.

 

(a)       Officer’s Certificates. The Company and each other Transaction Party
delivering any Transaction Document for such Closing shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of such Closing,
certifying that the conditions specified in Sections 4.1 and 4.2 have been
fulfilled.

 



 7 

 

 

(b)       Secretary’s Certificates. The Company and each other Transaction Party
delivering any Transaction Document for such Closing shall have delivered to
such Purchaser a certificate of its Secretary or Assistant Secretary, dated the
date of such Closing, certifying as to (i) its attached formation document,
certified by the Secretary of State of the State of its formation, (ii) its
attached by-laws or operating agreement, (iii) the resolutions attached thereto
and other corporate proceedings relating to the authorization, execution and
delivery of this Agreement, the Notes and the other Transaction Document being
delivered for such Closing, (iv) an attached certificate of good standing as of
a recent date, (v) the incumbency and specimen signatures of the officers
executing this Agreement, such Notes and such other Transaction Documents and
(vi) such other matters relating to the execution, delivery and approval of this
Agreement, such Notes and other Transaction Documents as such Purchasers shall
reasonably request; provided, however, if none of the matters described in
clauses (i), (ii) or (iii) certified by the Company or any other Transaction
Party in a certificate previously delivered pursuant to this Section 4.3(b) have
changed (and, in the case of the resolutions referred to in clause (iii), such
resolutions authorize the execution, delivery and performance of such Notes and
other Transaction Documents) then the Company or such Transaction Party may, in
lieu of certifying to such matters, certify that there have been no changes to
such matters as certified by the Company or such other Transaction Party in such
prior certificate.

 

Section 4.4.       Opinions of Counsel.

 

Such Purchaser shall have received opinions in form and substance reasonably
satisfactory to such Purchaser, dated the date of such Closing (a) from such law
firms reasonably acceptable to Prudential, as U.S. counsel for the Transaction
Parties covering the matters set forth in Exhibits 4.4(a) and covering such
matters as such Purchaser may reasonably request (and the Company hereby
instructs such counsel to deliver such opinions to the Purchasers) and (b) from
Schiff Hardin LLP, the Purchasers’ special counsel in connection with such
transactions, covering the matters set forth in Exhibit 4.4(b) and covering such
other matters incident to such transactions as such Purchaser may reasonably
request.

 

Section 4.5.       Guaranty Agreements and Confirmations.

 

(a)       On the date of the Closing of the initial Series of Notes, the Company
shall have delivered to Prudential a certificate, dated the date of the Closing
of the initial Series of Notes, providing a complete and accurate list of each
Domestic Subsidiary which is a borrower or co-borrower under the Primary Credit
Facility as of the date of the Closing of the initial Series of Notes and each
Subsidiary which is liable under a Guarantee with respect to any Indebtedness of
the Company or any Domestic Subsidiary under the Primary Credit Facility as of
the date of the Closing of the initial Series of Notes.

 

(b)       Each Domestic Subsidiary which is a borrower or co-borrower under the
Primary Credit Facility as of the date of the Closing of the initial Series of
Notes, and each Subsidiary which is liable under a Guarantee with respect to any
Indebtedness of the Company or any Domestic Subsidiary under the Primary Credit
Facility as of the date of the Closing of the initial Series of Notes, shall
have delivered to Prudential a Guaranty Agreement in the form of Exhibit 4.5(b)
hereto (as amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof, the “Guaranty Agreement”).

 



 8 

 

 

(c)       On each Closing Day after the date of the Closing of the initial
Series of Notes, each Guarantor which is a party to a Guaranty Agreement shall
have delivered to such Purchaser a Confirmation of Guaranty Agreement, dated
such Closing Day, in the form of Exhibit 4.5(c) attached hereto (each as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof, a “Confirmation of Guaranty Agreement”) and
each other Person which is required to execute a Guaranty Agreement with respect
to such Notes pursuant to Section 9.8 shall have executed and delivered such
Guaranty Agreement.

 

Section 4.6.       Purchase Permitted By Applicable Law, Etc.

 

On the date of each Closing, each Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax (excluding taxes on the revenue
and net income of such Purchaser), penalty or liability under or pursuant to any
applicable law or regulation, which law or regulation was not in effect on the
date hereof. If requested by such Purchaser, such Purchaser shall have received
an Officer’s Certificate of the Company certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

 

Section 4.7.       Payment of Fees.

 

(a)       Without limiting the provisions of Section 16.1, the Company shall
have paid to Prudential and each Purchaser on or before such Closing any fees
due it pursuant to or in connection with this Agreement, including any
Structuring Fee due pursuant to Section 2.1(g)(i), any Issuance Fee due pursuant
to Section 2.1(g)(ii) and any Delayed Delivery Fee due pursuant to Section
2.1(g)(iii).

 

(b)       Without limiting the provisions of Section 16.1, the Company shall
have paid on or before such Closing the reasonable and documented fees, charges
and disbursements of the Purchasers’ one special counsel referred to in Section
4.4 to the extent reflected in a statement of such counsel rendered to the
Company at least three Business Days prior to such Closing.

 

Section 4.8.       Private Placement Number.

 

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for such Notes.

 



 9 

 

 

5.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company for itself on behalf of itself and its Subsidiaries, represents and
warrants to each Purchaser that:

 

Section 5.1.       Organization; Power and Authority.

 

The Company is a corporation duly organized, validly existing and, where legally
applicable, in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation and, where legally
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the other
Transaction Documents to which it is a party and to perform the provisions
hereof and thereof.

 

Section 5.2.       Authorization, Etc.

 

This Agreement, the Notes and the other Transaction Documents have been duly
authorized by all necessary corporate action on the part of the Transaction
Parties party thereto, and this Agreement constitutes, and upon execution and
delivery thereof each Note and each other Transaction Document delivered to the
Purchasers will constitute, a legal, valid and binding obligation of the
Transaction Parties party thereto enforceable against the Transaction Parties
party thereto in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

Section 5.3.       Disclosure.

 

This Agreement and the documents, certificates or other writings (including the
financial statements described in Section 5.5 and the financial statements
provided pursuant to the terms hereof) delivered to the Purchasers by or on
behalf of the Transaction Parties in connection with the transactions
contemplated hereby (this Agreement and such documents, certificates or other
writings and financial statements delivered to each Purchaser in connection with
entering into this Agreement (in the case of the making of this representation
upon the signing of this Agreement), or delivered to such Purchaser in
connection with this Agreement or such Purchaser’s purchase of Notes prior to
the day the Quotation for any Series of Notes was provided by Prudential (in the
case of the making of this representation in connection with the issuance of
such Series of Notes) being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. Except
as disclosed in the Disclosure Documents, since September 30, 2011, in the case
of the making of this representation at the time of the signing of this
Agreement, and since the end of the most recent fiscal year for which audited
financial statements have been furnished prior to the time Prudential provided
the Quotation to the Company pursuant to Section 2.1(d) with respect to any
Series of Notes for which this representation is being made, in the case of the
making of this representation in connection with the Request for Purchase with
respect to such Series of Notes and the issuance of such Series of Notes, there
has been no change in the financial condition, operations or business of the
Company and its Subsidiaries, taken as a whole, except changes that individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

 



 10 

 

 

Section 5.4.       Organization and Ownership of Shares of Subsidiaries;
Affiliates.

 

(a)       Schedule 5.4 contains (except as noted therein) complete and correct
lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary, the
correct name thereof, the jurisdiction of its organization, and the percentage
of shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary, (ii) of the
Company’s Affiliates, other than Subsidiaries, and (iii) of the Company’s
directors and senior officers, in each case as of the date of this Agreement. As
of the date of this Agreement, except as disclosed in Schedule 5.4, no
Subsidiary is liable under a Guarantee with respect to any Indebtedness of the
Company or any Domestic Subsidiary under the Primary Credit Facility and no
Domestic Subsidiary is a borrower or co-borrower under the Primary Credit
Facility.

 

(b)       All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary owned by the Company and its Subsidiaries have been
validly issued, are fully paid and nonassessable, as applicable, and are owned
by the Company or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement.

 

(c)       Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where legally applicable, in good standing under the laws
of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where legally applicable, is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each such Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver the Transaction Documents to
which it is a party and to perform the provisions thereof.

 

Section 5.5.       Financial Statements.

 

The Company has delivered to each Purchaser of any Accepted Notes the following
financial statements of the Company: (a) a consolidated balance sheet of the
Company and its Subsidiaries as at September 30 in each of the three fiscal
years of the Company most recently completed prior to the date as of which this
representation is made or repeated to such Purchaser (other than fiscal years
completed within 100 days prior to such date for which audited financial
statements have not been released) and consolidated statements of income, cash
flows and shareholders’ equity of the Company and its Subsidiaries for each such
year, all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing and (b) a consolidated balance sheet
of the Company and its Subsidiaries as at the end of the quarterly period (if
any) most recently completed prior to such date and after the end of such fiscal
year (other than quarterly periods completed within 55 days prior to such date
for which financial statements have not been released) and the comparable
quarterly period in the preceding fiscal year and consolidated statements of
income, cash flows and shareholders’ equity for the periods from the beginning
of the fiscal years in which such quarterly periods are included to the end of
such quarterly periods, prepared by the Company. All of said financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates thereof and the
consolidated results of their operations and cash flows for the respective
periods indicated and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).

 



 11 

 

 

Documents required to be delivered pursuant to this Section 5.5 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Company gives notice to Prudential and each Purchaser that
such documents are (i) posted and the Company provides a link thereto on
http://www.hillenbrand.com; or (ii) posted on the Company’s behalf on an
Internet or intranet website, if any, to which the Purchasers have access
(whether a commercial, third-party website or whether sponsored by Prudential).

 

Section 5.6.       No Conflicts; Compliance with Laws. The execution, delivery
and performance by the Company and the other Transaction Parties of this
Agreement, the Notes and the other Transaction Documents will not
(a) contravene, result in any breach of, or constitute a default under any
indenture, agreement or other instrument to which the Company or any Subsidiary
is bound or by which any of their respective properties may be affected, except
for such violation which, individually and in the aggregate, would not be
reasonably expected to have a Material Adverse Effect, (b) violate the charter,
by-laws or other organization documents of the Transaction Parties, (c) violate
any applicable material law or regulation or any order of any Governmental
Authority or (d) result in the creation of any Lien in respect of any property
of the Company or any Subsidiary.

 

Section 5.7.       Governmental Authorizations, Etc.

 

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company or any other Transaction Party of this
Agreement, the Notes or the other Transaction Documents to which the Company or
such Transaction Party is a party, except such as have been obtained or made and
are in full force and effect.

 

Section 5.8.       Litigation.

 

(a)       There are no actions, suits, investigations or proceedings pending or,
to the knowledge of the Company, threatened against or affecting the Company or
any Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

(b)       Each of the Company and its Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. Except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) is party to
any administrative or judicial proceeding relating to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any facts or conditions that are
reasonably expected to give rise to any Environmental Liability.

 



 12 

 

 

Section 5.9.       Taxes.

 

The Company and its Subsidiaries have filed all income tax returns and all other
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except, in each case, (i) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect or (ii) the amount, applicability or validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.

 

Section 5.10.       Title to Property.

 

The Company and its Subsidiaries have good and sufficient title to, or a valid
leasehold interest in, their respective properties that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business).

 

Section 5.11.       Licenses, Permits, Etc.

 

(a)       The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.

 

(b)       To the best knowledge of the Company, no product of the Company or any
of its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.

 

(c)       To the best knowledge of the Company, there is no Material violation
by any Person of any right of the Company or any of its Subsidiaries with
respect to any patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Company or any of its
Subsidiaries.

 

Section 5.12.       Compliance with ERISA; Non-U.S. Plans.

 

(a)       The Company and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

 



 13 

 

 

(b)       The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans) that is subject to Part 4 of Title I
of ERISA, determined as of the last day of such Plan’s most recently ended plan
year on the basis of the actuarial assumptions specified for funding purposes in
such Plan’s most recent actuarial valuation report, did not exceed the aggregate
current value of the assets of such Plan allocable to such benefit liabilities.
For purposes of the preceding sentence, the term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA. The present
value of the accrued benefit liabilities (whether or not vested) under each
Non-U.S. Plan that is funded, determined as of the last day of the Company’s
most recently ended fiscal year in accordance with GAAP, did not exceed the
current value of the assets of such Non-U.S. Plan allocable to such benefit
liabilities.

 

(c)       The Company and its ERISA Affiliates have not incurred (i) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material or (ii) any obligation in
connection with the termination of or withdrawal from any Non-U.S. Plan.

 

(d)       The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with ACS
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries did
not exceed $11,000,000. The pension obligation for the nonqualified U.S. pension
plan under GAAP did not exceed $30,000,000.

 

(e)       The execution and delivery of this Agreement and the other Transaction
Documents and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to
section 4975(c)(1)(A)-(D) of the Code. The representation by the Company to each
Purchaser in the first sentence of this Section 5.12(e) is made in reliance upon
and subject to the accuracy of such Purchaser’s representation in Section 6.2 as
to the sources of the funds used to pay the purchase price of the Notes to be
purchased by such Purchaser.

 

(f)       All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply would not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable Non-U.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue would not be reasonably
expected to have a Material Adverse Effect.

 



 14 

 

 

Section 5.13.       Private Offering by the Company.

 

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any person
other than the Purchasers and other Institutional Investors, each of which has
been offered the Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.

 

Section 5.14.       Use of Proceeds; Margin Regulations.

 

The Company will apply the proceeds of the sale of such Notes as set forth in
the applicable Request for Purchase. None of the proceeds of the sale of any
Notes will be used to finance a Hostile Tender Offer. No part of the proceeds
from the sale of the Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Company in a violation of Regulation
X of said Board (12 CFR 224) or to involve any broker or dealer in a violation
of Regulation T of said Board (12 CFR 220). Margin stock (excluding Treasury
Stock) does not constitute more than 25% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock (excluding Treasury Stock) will constitute more than
25% of the value of such assets. As used in this Section, the terms “margin
stock” and “purpose of buying or carrying” shall have the meanings assigned to
them in said Regulation U.

 

Section 5.15.       Existing Indebtedness; Future Liens.

 

Neither the Company nor any of its Subsidiaries has outstanding any Indebtedness
except as permitted by Section 10.3. Neither the Company nor any Subsidiary is
in default and no waiver of default is currently in effect, in the payment of
any principal or interest on any Indebtedness of the Company or such Subsidiary
and no event or condition exists on the date of this Agreement (with respect to
the making of this representation at the time of the signing of this Agreement)
or on the Closing Day with respect to the issuance of any Notes (in the case of
the making of this representation on such Closing Day) with respect to any
Indebtedness of the Company or any Subsidiary the outstanding principal amount
of which (a) individually exceeds $10,000,000, or (b) in the aggregate exceeds
$40,000,000 that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment (other than (i) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, (ii) any Indebtedness that becomes due as a result of a
refinancing thereof permitted by Section 10.1, (iii) any reimbursement
obligation in respect of a letter of credit as a result of a drawing thereunder
by a beneficiary thereunder in accordance with its terms, (iv) any such
Indebtedness that is mandatorily prepayable prior to the scheduled maturity
thereof with the proceeds of the issuance of capital stock, the incurrence of
other Indebtedness or the sale or other disposition of any assets, and (v) any
redemption, conversion or settlement of any such Indebtedness that is
convertible into Equity Interests (and cash in lieu of fractional shares) and/or
cash (in lieu of such Equity Interests in an amount determined by reference to
the price of the common stock of the Company at the time of such conversion or
settlement) in the Company pursuant to its terms unless such redemption,
conversion or settlement results from a default thereunder or an event of a type
that constitutes an Event of Default, so long as, in any case described in
clauses (i) through (v), the Company is not in default with respect to its
obligations to make payment of such Indebtedness or reimbursement obligation
when due (within any applicable grace period) and such event shall not have
otherwise resulted in an event of default with respect to such Indebtedness, or
reimbursement obligation).

 



 15 

 

 

Section 5.16.       Foreign Assets Control Regulations, Etc.

 

(a)       Neither the Company nor any Controlled Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (ii), a “Blocked Person”).

 

(b)       No part of the proceeds from the sale of the Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used, directly by the Company or indirectly through any
Controlled Entity, in connection with any investment in, or any transactions or
dealings with, any Blocked Person.

 

(c)       To the Company’s actual knowledge after making due inquiry, neither
the Company nor any Controlled Entity (i) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any applicable law (collectively, “Anti-Money
Laundering Laws”), (ii) has been assessed civil penalties under any Anti-Money
Laundering Laws or (iii) has had any of its funds seized or forfeited in an
action under any Anti- Money Laundering Laws.

 

(d)       No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or
anyone else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage in violation of the United States
Foreign Corrupt Practice Act of 1977, as amended, or any other applicable law.

 



 16 

 

 

Section 5.17.       Status under Certain Statutes.

 

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the ICC Termination Act of 1995, as
amended, or the Federal Power Act, as amended.

 

Section 5.18.       Environmental Matters.

 

(a)       Neither the Company nor any Subsidiary has knowledge of any claim or
has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)       Neither the Company nor any Subsidiary has knowledge of any facts
which are reasonably likely to give rise to any claim, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.

 

(c)       Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or, to the knowledge of the Company, formerly
owned, leased or operated by any of them and has not disposed of any Hazardous
Materials in a manner contrary to any Environmental Laws in each case in any
manner that would reasonably be expected to result in a Material Adverse Effect;
and

 

(d)       All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply would not reasonably be expected to result
in a Material Adverse Effect.

 

6.REPRESENTATIONS OF THE PURCHASERS.

 

Section 6.1.       Purchase for Investment.

 

Each Purchaser severally represents that it is purchasing the Notes purchased by
it hereunder for its own account or for one or more separate accounts maintained
by such Purchaser or for the account of one or more pension or trust funds and
not with a view to the distribution thereof, provided that the disposition of
such Purchaser’s or their property shall at all times be within such Purchaser’s
or their control. Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

 



 17 

 

 

Section 6.2.       Source of Funds.

 

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by it hereunder:

 

(a)       the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

 

(b)       the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)       the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

 

(d)       the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company of such Notes in writing pursuant to
this clause (d); or

 



 18 

 

 

(e)       the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Section I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d)(3) of the INHAM
Exemption) owns a 10% or more interest in the Company of such Notes and (i) the
identity of such INHAM and (ii) the name(s) of the employee benefit plan(s)
whose assets constitute the Source have been disclosed to the Company of such
Notes in writing pursuant to this clause (e); or

 

(f)        the Source is a governmental plan; or

 

(g)       the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

 

(h)       the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

Section 6.3       Each Purchaser further represents and warrants that such
Purchaser (a) will not sell, transfer or otherwise dispose of the Notes or any
interest therein except in a transaction exempt from or not subject to the
registration requirements of the Securities Act and (b) was given the
opportunity to ask questions and receive answers concerning the terms and
conditions of the offering and to obtain any additional information which the
Company possesses or can acquire without unreasonable effort or expense. Each
Purchaser acknowledges that the Notes will bear a restrictive legend in the form
set forth on the form of Note attached as Exhibit 1 to the Private Shelf
Agreement. Nothing contained in this Section 6.3 shall limit the ability of any
Purchaser to rely upon the representations and warranties of the Transaction
Parties in the Transaction Documents without additional inquiry or
investigation.

 

Section 6.4       Each Purchaser represents that it is an Institutional
Accredited Investor acting for its own account (and not for the account of
others) or as a fiduciary or agent for others (which others are also
Institutional Accredited Investors).

 

Section 6.5       The purchase of Notes by such Purchaser has not been solicited
by or through anyone other than the Company, its agents or representatives,
Prudential, or a holder of a Note.

 



 19 

 

 

7.[RESERVED].

 

8.PAYMENT AND PREPAYMENT OF THE NOTES.

 

Section 8.1.       Required Prepayments of the Notes. Each Series of Notes shall
be subject to required prepayments, if any, set forth in the Notes of such
Series.

 

Section 8.2.       Optional Prepayments with Make-Whole Amount.

 

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, any Series of Notes (in the case of
each partial prepayment, in a minimum aggregate principal amount of $1,000,000
and in integral multiples of $500,000 in the case of Notes denominated in
Dollars, in a minimum aggregate principal amount of €1,000,000 and in integral
multiples of €500,000 in the case of Notes denominated in Euros, in a minimum
aggregate principal amount of ₤1,000,000 and in integral multiples of ₤500,000
in the case of Notes denominated in British Pounds, in a minimum aggregate
principal amount of C$1,000,000 and in integral multiples of C$500,000 in the
case of Notes denominated in Canadian Dollars, and in a minimum aggregate
principal amount of FR1,000,000 and in integral multiples of FR500,000 in the
case of Notes denominated in Swiss Francs), at 100% of the principal amount so
prepaid, and the Make-Whole Amount determined for the prepayment date with
respect to such principal amount. The Company will give each holder of any
Series of Notes to be prepaid written notice of each optional prepayment under
this Section 8.2 not less than 10 days and not more than 60 days prior to the
date fixed for such prepayment. Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount of the Series of Notes
to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.4), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer of the Company as to the estimated Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation. Two Business
Days prior to such prepayment, the Company shall deliver to each holder of such
Series of Notes to be prepaid a certificate of a Senior Financial Officer of the
Company specifying the calculation of such Make-Whole Amount as of the specified
prepayment date. Any partial prepayment of the Notes of any Series pursuant to
this Section 8.2 shall be applied to the required prepayments and payments of
the Notes of such Series under Section 8.1 (including the payment due on the
maturity date thereof) in the inverse order of the dates when such prepayments
and payments are due.

 

Section 8.3.       [RESERVED].

 

Section 8.4.       Allocation of Partial Prepayments.

 

In the case of each partial prepayment of the Notes of any Series pursuant to
Section 8.1 or 8.2, the principal amount of the Notes of such Series to be
prepaid shall be allocated among all of the Notes of such Series at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.

 



 20 

 

 

Section 8.5.       Maturity; Surrender, Etc.

 

In the case of each prepayment of Notes of any Series pursuant to this Section
8, the principal amount of each Note to be prepaid shall mature and become due
and payable on the date fixed for such prepayment (which shall be a Business
Day), together with interest on such principal amount accrued to such date and
the applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

 

Section 8.6.       Purchase of Notes.

 

The Company will not, and will not permit any of its Affiliates to, purchase,
redeem, prepay or otherwise acquire, directly or indirectly, any of the
outstanding Notes except (i) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (ii) pursuant to a
written offer to purchase any outstanding Notes of any Series made by the
Company or an Affiliate pro rata to the holders of all Notes of such Series at
the time outstanding upon the same terms and conditions. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment of Notes pursuant to any provision of this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.

 

Section 8.7.       Make-Whole Amount.

 

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

 

“Applicable Percentage” means 0.50% (50 basis points).

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 



 21 

 

 

“Implied Rate British Pound Yield” means, with respect to the Called Principal
of any Note denominated in British Pounds, the yield to maturity implied by
(i) the ask-side yields reported, as of 10:00 A.M. (New York time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated “Page PXUK” on Bloomberg Financial Markets
(or such other display as may replace “Page PXUK” on Bloomberg Financial
Markets) for actively traded gilt-edged securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date,
or (ii) if such yields are not reported as of such time or the yields reported
are not ascertainable, the average of the ask-side yields as determined by
Recognized British Government Bond Market Makers. Such implied yield will be
determined, if necessary, by (a) converting quotations to bond-equivalent yields
in accordance with accepted financial practice and (b) interpolating linearly
between (1) the actively traded gilt-edged security with the maturity closest to
and greater than the Remaining Average Life of such Called Principal and (2) the
actively traded gilt-edged security with the maturity closest to and less than
the Remaining Average Life of such Called Principal.

 

“Implied Rate Canadian Dollar Yield” means, with respect to the Called Principal
of any Note denominated in Canadian Dollars, the yield to maturity implied by
(i) the ask-side yields reported, as of 10:00 a.m. (New York time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PXCA” on Bloomberg Financial
Markets (or such other display as may replace “Page PXCA” on Bloomberg Financial
Markets) for actively traded benchmark Canadian government bonds having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or (ii) if such yields are not reported as of such time or the
yields reported are not ascertainable, the average of the ask-side yields for
such securities as determined by Recognized Canadian Government Bond Market
Makers. Such implied yield will be determined, if necessary, by (a) converting
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded
benchmark Canadian government bonds with the maturity closest to and greater
than the Remaining Average Life of such Called Principal and (2) the actively
traded benchmark Canadian government bonds with the maturity closest to and less
than the Remaining Average Life of such Called Principal.

 

“Implied Rate Dollar Yield” means, with respect to the Called Principal of any
Note denominated in Dollars, the yield to maturity implied by (i) the ask-side
yields reported as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. In the case of each
determination under clause (i) or clause (ii), as the case may be, of the
preceding paragraph, such implied yield will be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the applicable U.S. Treasury security with the maturity closest to
and greater than such Remaining Average Life and (2) the applicable U.S.
Treasury security with the maturity closest to and less than such Remaining
Average Life.

 



 22 

 

 

“Implied Rate Euro Yield” means, with respect to the Called Principal of any
Note denominated in Euros, the yield to maturity implied by (i) the ask-side
yields reported, as of 10:00 A.M. (New York time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PXGE” on Bloomberg Financial Markets (or such other
display as may replace “Page PXGE” on Bloomberg Financial Markets) for the
benchmark German Bund having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported are not ascertainable, the
average of the ask-side yields as determined by Recognized German Bund Market
Makers. Such implied yield will be determined, if necessary, by (a) converting
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the benchmark German Bund
with the maturity closest to and greater than the Remaining Average Life of such
Called Principal and (2) the benchmark German Bund with the maturity closest to
and less than the Remaining Average Life of such Called Principal.

 

“Implied Rate Swiss Franc Yield” means, with respect to the Called Principal of
any Note denominated in Swiss Francs, the yield to maturity implied by (i) the
ask-side yields reported, as of 10:00 a.m. (New York time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page O#CHBMK=” on Reuters (or such
other display as may replace “Page O#CHBMK=” on Reuters) for the actively traded
benchmark Swiss government bonds having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported are not
ascertainable, the average of the ask-side yields for such securities as
determined by Recognized Swiss Government Bond Market Makers. Such implied yield
will be determined, if necessary, by (a) converting quotations to
bond-equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between (1) the actively traded benchmark Swiss
government bonds with the maturity closest to and greater than the Remaining
Average Life of such Called Principal and (2) the actively traded benchmark
Swiss government bonds with the maturity closest to and less than the Remaining
Average Life of such Called Principal.

 

“Recognized British Government Bond Market Makers” means two internationally
recognized dealers of gilt edged securities reasonably selected by Prudential.

 



 23 

 

 

“Recognized Canadian Government Bond Market Makers” shall mean two
internationally recognized dealers of Canadian government bonds reasonably
selected by Prudential.

 

“Recognized German Bund Market Makers” means two internationally recognized
dealers of German Bunds reasonably selected by Prudential.

 

“Recognized Swiss Government Bond Market Makers” means two internationally
recognized dealers of Swiss government bonds reasonably selected by Prudential.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note
denominated in (i) Dollars, the Applicable Percentage plus the Implied Rate
Dollar Yield, (ii) Euros, the Applicable Percentage plus the Implied Rate Euro
Yield, (iii) British Pounds, the Applicable Percentage plus the Implied Rate
British Pound Yield, (iv) Canadian Dollars, the Applicable Percentage plus the
Implied Rate Canadian Dollar Yield and (v) Swiss Francs, the Applicable
Percentage plus the Implied Rate Swiss Franc Yield. The Reinvestment Yield will
be rounded to that number of decimals as appears in the coupon for the
applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 



 24 

 

 

9.AFFIRMATIVE COVENANTS.

 

The Company covenants that during the Issuance Period and so long thereafter as
any of the Notes are outstanding:

 

Section 9.1       Financial Statements and Other Information.

 

The Company will deliver to Prudential and each holder of Notes that is an
Institutional Investor:

 

(a)       within one hundred (100) days after the end of each fiscal year of the
Company (or, if earlier, within five (5) days after the date that the Annual
Report on Form 10-K of the Company for such fiscal year would be required to be
filed under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

(b)       within fifty-five (55) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company (or, if earlier, by the date
that the Quarterly Report on Form 10-Q of the Company for such fiscal quarter
would be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form), its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Senior Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

 

(c)       concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Senior Financial Officer of the Company (i)
certifying as to whether a Default or Event of Default has occurred and is
continuing and, if a Default or Event of Default has occurred that is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 10.9 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the Company’s audited financial statements for the fiscal year ended
September 30, 2011 or the Company’s quarterly financial statements for the
fiscal quarter ended December 31, 2011, March 31, 2012 or September 30, 2012
referred to in Section 5.5 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

 



 25 

 

 

(d)       promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; and

 

(e)       promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as a
holder of Notes may reasonably request.

 

Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 9.1 may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date on which such documents are (i) filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System;
(ii) posted or the Company provides a link thereto on
http://www.hillenbrand.com; or (iii) posted on the Company’s behalf on an
Internet or intranet website, if any, to which Prudential and the holders of
Notes have access (whether a commercial, third-party website or whether
sponsored by the Company).

 

Section 9.2       Notices of Material Events.

 

The Company will furnish to Prudential and each holder of Notes who is an
Institutional Investor written notice of the following, promptly upon a
Responsible Officer of the Company having actual knowledge thereof:

 

(a)       the occurrence of any Default or Event of Default;

 

(b)       the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Subsidiary thereof that would reasonably be expected to result in a
Material Adverse Effect;

 

(c)       the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; and

 

(d)       any other development that results in, or would reasonably be expected
to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Senior Financial Officer or other executive officer of the Company setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto. Information required
to be delivered pursuant to clause (b), (c) and (d) of this Section shall be
deemed to have been delivered if such information, or one or more annual or
quarterly or other periodic reports containing such information is (i) filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System,
(ii) posted or the Company provides a link thereto on
http://www.hillenbrand.com; or (iii) posted on the Company’s behalf on an
Internet or intranet website, if any, to which Prudential and the holders of
Notes have access (whether a commercial, third-party website or whether
sponsored by the Company). Information required to be delivered pursuant to this
Section may also be delivered by electronic communications pursuant to
procedures approved by the Required Holders.

 



 26 

 

 

Section 9.3       Existence; Conduct of Business.

 

The Company will, and will cause each of its Material Subsidiaries to, do or
cause to be done (i) all things necessary to preserve, renew and keep in full
force and effect its legal existence and (ii) take, or cause to be taken, all
reasonable actions to preserve, renew and keep in full force and effect the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted (except, for purposes of this
clause (ii), to the extent the failure to do so would not reasonably be expected
to have a Material Adverse Effect); provided that (x) the foregoing shall not
prohibit any merger, consolidation, amalgamation, disposition, liquidation or
dissolution permitted under Section 10.4 and (y) neither the Company nor any of
its Subsidiaries shall be required to preserve any right, qualification,
license, permit, privilege, franchise, governmental authorization, intellectual
property right or authority to conduct its business if the Company or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of business of the Company or such Subsidiary, as the case may
be, and that the loss thereof is not disadvantageous in any material respect to
the Company, such Subsidiary, or the holders of the Notes.

 

Section 9.4       Payment of Tax Obligations.

 

The Company will, and will cause each of its Subsidiaries to, pay its Tax
liabilities, that, if not paid, would reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 9.5       Maintenance of Properties; Insurance.

 

The Company will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of the business of the Company and
its Subsidiaries (taken as a whole) in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies or with a captive insurance company that is an
Affiliate of the Company, insurance in such amounts and against such risks as
are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

 



 27 

 

 

Section 9.6       Books and Records; Inspection Rights.

 

The Company will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which entries true and correct in all material respects
are made of all material financial dealings and transactions in relation to its
business and activities and, subject to Section 9.1, in a form permitting
financial statements in accordance with GAAP to be derived therefrom. The
Company will, and will cause each of its Subsidiaries to, permit any
representatives designated by any holder of the Notes that is an Institutional
Investor, at reasonable times and upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and,
provided that the Company or such Subsidiary is afforded the opportunity to
participate in such discussions, its independent accountants, all at such
reasonable times and as often as reasonably requested; provided, however, in no
event shall such visitations, inspections or examinations occur more frequently
than once per calendar year so long as no Event of Default has occurred and is
continuing. The Company acknowledges that any holder of the Notes, after
exercising its rights of inspection, may, subject to Section 21, prepare and
distribute to other holders of Notes certain reports pertaining to the Company
and its Subsidiaries’ assets for internal use by each holder of the Notes.
Notwithstanding anything to the contrary in this Section 9.6, neither the
Company nor any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making of extracts, or discussion of, any documents,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to a
holder of the Notes that is an Institutional Investor (or any designated
representative) is then prohibited by law or any agreement binding on the
Company or any of its Subsidiaries or (iii) is subject to attorney-client or
similar privilege constitutes attorney work-product.

 

Section 9.7       Compliance with Laws.

 

The Company will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws), in each
case except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

 

Section 9.8.       Subsequent Guarantors.

 

(a)       The Company covenants that if at any time after the issuance of the
initial Series of Notes any Subsidiary becomes liable under a Guarantee with
respect to any Indebtedness under the Primary Credit Facility (other than a
Foreign Subsidiary which is solely liable under a Guarantee with respect to
Indebtedness owing by one or more other Foreign Subsidiaries under the Primary
Credit Facility) or any Domestic Subsidiary becomes a borrower or co-borrower
under the Primary Credit Facility, then concurrently therewith the Company will
cause such Subsidiary to execute and deliver to the holders of the Notes a
joinder to the Guaranty Agreement in the form of the exhibit thereto.

 

(b)       Each joinder to the Guaranty Agreement delivered by a Subsidiary
pursuant to Section 9.8(a) shall be accompanied by a certificate of the
Secretary or Assistant Secretary of such Subsidiary certifying such Subsidiary’s
charter and by-laws (or comparable governing documents), resolutions of the
board of directors (or comparable governing body) of such Subsidiary authorizing
the execution and delivery of such joinder and incumbency and specimen
signatures of the officers of such Subsidiary executing such documents,
certificates with respect to such Subsidiary of the type described in Section
4.3, a certificate of good standing or comparable certificate for such
Subsidiary in its jurisdiction of organization (if available), and an opinion of
counsel for such Subsidiary with respect to such joinder of the type described
in Section 4.4.

 



 28 

 

 

(d)       If at any time any Guarantor ceases to be or is no longer liable under
a Guarantee and ceases to be or is no longer a borrower or co-borrower as
described in clause (a) in this Section 9.8, and if all of the following
conditions are satisfied: (i) no Default or Event of Default exists immediately
before or after the release by Prudential and the holders of the Notes of such
Guarantor contemplated below, and (ii) if any fees or other consideration has
been given to any party to the Primary Credit Facility to obtain the release of
such Guarantor from being liable under any Guarantee or as a borrower or
co-borrower, the holders of the Notes shall have received such fees or other
consideration in a proportionate amount based upon the relative outstanding
principal amount of the Notes and of the Indebtedness outstanding under the
Primary Credit Facility with respect to which such Guarantor is liable under a
Guarantee or as a borrower or co-borrower, then, such Guarantor shall be
automatically released from its obligations under the Guaranty Agreement and
upon the request and at the expense of the Company, Prudential and the holders
of the Notes shall execute and deliver to such Guarantor a release of its
obligations under the Guaranty Agreement.

 

Section 9.9.       Maintenance of Ratings. At any time when any of the Company’s
senior unsecured indebtedness, or, if no rating exists with respect to the
Company’s senior unsecured indebtedness, the Company, has a Below Investment
Grade Rating, the Company shall cause at least three nationally recognized
rating agencies (which shall be Moody’s, S&P, Fitch or such other nationally
recognized rating agency as is reasonably satisfactory to the Required Holders)
to maintain a public rating of the Company’s senior unsecured indebtedness, or,
if no rating exists with respect to the Company’s senior unsecured indebtedness,
the Company. For the avoidance of doubt, the Company shall not be required to
cause or maintain any ratings if there is no Below Investment Grade Rating on
any of the Company’s senior unsecured indebtedness, or, if no rating exists with
respect to the Company’s senior unsecured indebtedness, on the Company.

 

Section 9.10.       Excess Leverage Fee. Without limiting the Company’s
obligations under Section 10.9(a) hereof, if the Company’s Leverage Ratio is
greater than 3.50 to 1.00 as of the last day of any fiscal quarter as reflected
on the compliance certificate for such fiscal quarter (or, in the case of the
fourth fiscal quarter of a fiscal year, such fiscal year) required by Section
9.1(c) during a Leverage Holiday Period, then, in addition to the interest
accruing on the Notes, the Company agrees to pay to each holder of a Note a fee
(an “Excess Leverage Fee”) computed on the daily average outstanding principal
amount of such Notes during the fiscal quarter immediately succeeding such
fiscal quarter (such succeeding fiscal quarter, an “Applicable Quarter”) at a
rate of 0.75% per annum; provided that, for the avoidance of doubt, no Excess
Leverage Fee will accrue during any fiscal quarter to the extent the Company’s
Leverage Ratio as of the last day of the immediately preceding fiscal quarter is
less than or equal to 3.50 to 1.00. The Excess Leverage Fee with respect to each
Note for any period during which such fee accrues shall be calculated on the
same basis as interest on such Note is calculated and shall be paid in arrears
within three Business Days after the last day of the Applicable Quarter. The
payment and acceptance of any Excess Leverage Fee shall not constitute a waiver
of any Default or Event of Default. If for any reason the Company fails, after a
notice of a Significant Acquisition Election is delivered by the Company, to
deliver the financial statements required by Section 9.1(a) or 9.1(b) hereof or
the related compliance certificate required by Section 9.1(c) hereof for a
succeeding fiscal quarter or fiscal year during a Leverage Holiday Period by the
date such financial statements and compliance certificate are required to be
delivered, then the Company shall be deemed to have a Leverage Ratio as of the
end of such fiscal quarter or fiscal year of greater than 3.50 to 1.00 solely
for the purposes of this Section 9.10.

 



 29 

 

 

10.NEGATIVE COVENANTS.

 

The Company covenants that during the Issuance Period and so long thereafter as
any of the Notes are outstanding:

 

Section 10.1.       Liens.

 

The Company will not, and will not permit any Subsidiary to, create or suffer to
exist, any Lien on or with respect to any of its properties, whether now owned
or hereafter acquired, or assign any right to receive income other than:

 

(a)       Liens pursuant to any Transaction Document;

 

(b)       Liens existing on the Amendment No. 5 Effective Date that (i) do not
exceed $1,000,000 or (ii) are listed on Schedule 10.1 and any renewals or
extensions thereof; provided that the property covered thereby is not increased
and any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 10.3(b);

 

(c)       Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings in the circumstances, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than sixty (60) days or which are being contested
in good faith and by appropriate proceedings in the circumstances, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;

 

(e)       pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation (including, but not limited to, section 8a of the German
Semi-retirement Act (Altersteilzeitgesetz) and section 7d of the German Social
Law Act No. 4 (Sozialgesetzbuch) but other than any Lien imposed by ERISA),
including cash collateral for obligations in respect of letters of credit,
guarantee obligations or similar instruments related to the foregoing, and
deposits securing liability insurance carriers under insurance or self-insurance
arrangements in the ordinary course of business;

 

(f)       pledges or deposits (including cash collateral for obligations in
respect of letters of credit and bank guarantees) to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)      easements, rights-of-way, restrictions and other similar encumbrances
affecting real property and other minor defects or irregularities in title and
other similar encumbrances including the reservations, limitations, provisos and
conditions, which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property of the Company
and its Subsidiaries taken as a whole or materially interfere with the ordinary
conduct of the business of the applicable Person;

 



 30 

 

 

(h)       Liens securing Indebtedness permitted under Section 10.3(d); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

 

(i)        Liens securing Indebtedness permitted under Section 10.3(r);

 

(j)        statutory rights of set-off arising in the ordinary course of
business;

 

(k)       Liens existing on property at the time of acquisition thereof by the
Company or any Subsidiary and not created in contemplation thereof;

 

(l)       Liens existing on property of a Subsidiary at the time such Subsidiary
is merged, consolidated or amalgamated with or into, or acquired by, the Company
or any Subsidiary or becomes a Subsidiary and not created in contemplation
thereof;

 

(m)       Liens in favor of banks which arise under Article 4 of the Uniform
Commercial Code on items in collection and documents relating thereto and the
proceeds thereof or which arise under banks’ standard terms and conditions;

 

(n)       judgment Liens in respect of judgments that do not constitute an Event
of Default under Section 11(k) or Liens securing appeal or surety bonds related
to such judgments;

 

(o)       any interest or title of a landlord, lessor or sublessor under any
lease of real estate or any Lien affecting solely the interest of the landlord,
lessor or sublessor;

 

(p)       leases, licenses, subleases or sublicenses granted (i) to others not
interfering in any material respect with the business of the Company and its
Subsidiaries, taken as a whole, or (ii) between or among any of the Transaction
Parties or any of their Subsidiaries;

 

(q)       purported Liens evidenced by the filing of precautionary UCC financing
statements, PPSA financing statements or similar filings relating to operating
leases of personal property entered into by the Company or any of its
Subsidiaries in the ordinary course of business;

 

(r)       any interest or title of a licensor under any license or sublicense
entered into by the Company or any Subsidiary as a licensee or sublicensee (i)
existing on the Amendment No. 5 Effective Date or (ii) in the ordinary course of
its business;

 

(s)       with respect to any real property, immaterial title defects or
irregularities that do not, individually or in the aggregate, materially impair
the use of such real property;

 



 31 

 

 

(t)        Liens on any cash earnest money deposits or other escrow arrangements
made in connection with any letter of intent or purchase agreement;

 

(u)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(v)       Liens arising out of sale and leaseback transactions;

 

(w)      customary rights of first refusal, “tag along” and “drag along” rights,
and put and call arrangements under joint venture agreements;

 

(x)       Liens on Treasury Stock of the Company;

 

(y)      Liens (x) in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments on
deposit with or in possession of such bank, (y) attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
or (z) in favor of banking institutions arising as a matter of law or standard
business terms and conditions encumbering deposits (including the right of
setoff) and which are within the general parameters customary in the banking
industry;

 

(z)       Liens securing obligations (contingent or otherwise) of the Company or
any Subsidiary existing or arising under any Swap Agreement;

 

(aa)     other Liens securing liabilities or assignments of rights to receive
income in an aggregate amount not to exceed the greater of (i) $150,000,000 and
(ii) 15% of Consolidated Tangible Assets (calculated as of the end of the
immediately preceding fiscal quarter for which the Company’s financial
statements were most recently delivered pursuant to Section 9.1(a) or (b) or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 9.1(a) or (b), the most recent financial
statements referred to in Section 5.5 at any time outstanding; provided that,
for the avoidance of doubt, no Default or Event of Default shall be deemed to
have occurred if, at the time of the creation, incurrence, assumption or initial
existence thereof, such Liens were permitted to be incurred pursuant to this
clause (aa) notwithstanding a decrease after such time in the basket amount
permitted under this clause (aa) as a result of a decrease in Consolidated
Tangible Assets;

 

(bb)     Liens on property or assets deposited with a trustee or paying agent or
otherwise segregated or held in trust or under an escrow or other funding
arrangement with respect to the Specified Senior Notes Indebtedness prior to the
consummation of the Bengal Acquisition (until the date that is 90 days after the
termination of the Bengal Acquisition Agreement); and

 

(cc)     Liens on property or assets deposited with a trustee or paying agent or
otherwise segregated or held in trust or under an escrow or other funding
arrangement for the sole purpose of repurchasing, redeeming, defeasing,
repaying, satisfying and discharging or otherwise acquiring or retiring
Indebtedness.

 



 32 

 

 

Notwithstanding the foregoing, the Company will not, and will not permit any
Subsidiary to, create or suffer to exist any Lien on or with respect to any of
properties, whether now owned or hereafter acquired, or assign any right to
receive income, to secure any obligation under the Primary Credit Facility
(other than (i) cash collateral with respect to letters of credit and defaulting
lender obligations, (A) in an aggregate amount up to and including $50,000,000
and (B) in an amount in excess of $50 million, if such cash collateral is
outstanding for less than 90 days, (ii) in an aggregate amount up to and
including $300,000,000 upon the termination of the Primary Credit Facility, cash
collateral for letter of credit obligations with respect to letters of credit
issued under the Primary Credit Facility that remain outstanding after such
termination and (iii) set-off rights, in each case provided for under the
Primary Credit Facility) unless and until the Notes (and any Guaranty Agreement)
shall be concurrently secured equally and ratably with such Primary Credit
Facility pursuant to documentation (including an intercreditor agreement)
reasonably acceptable to the Required Holders. The allowance of Liens pursuant
to clauses (i), (ii) and (iii) in the foregoing parenthetical shall not
prejudice any right of Prudential or any holder of a Note with respect to its
reasonable requirements for the provisions of any such intercreditor agreement.

 

Section 10.2       Acquisitions.

 

The Company will not, and will not permit any Subsidiary to, acquire (in one or
a series of transactions) all of the capital stock or equity interests or all or
substantially all of the assets of any Person, unless (i) immediately before and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing or would result therefrom and (ii) if the aggregate amount
invested (including assumed debt) is greater than $375,000,000, relevant
financial information, statements and projections reasonably requested by the
Required Holders in respect of the Company and its Subsidiaries as of the end of
the most recent fiscal quarter for the four fiscal quarters most recently ended
giving effect to the acquisition of the company or business pursuant to this
Section 10.2 are delivered to Prudential and the holders of Notes that are
Institutional Investors not less than five (5) Business Days prior to the
consummation of any such acquisition or series of acquisitions, together with a
certificate of a Responsible Officer of the Company demonstrating pro forma
compliance with Section 10.9 after giving effect to such acquisition or series
of acquisitions; provided that notwithstanding anything to the contrary set
forth in this Section 10.2, it is hereby understood and agreed that the Bengal
Acquisition is permitted under this Section 10.2 and is not subject to the
requirements set forth in the foregoing clauses (i) and (ii); provided further
that, to the extent the Bengal Acquisition is financed in part with Term Loans
under (and as defined) in the Primary Credit Facility, the Company shall provide
copies of the items referenced in Section 4.02(i) of the Primary Credit Facility
to each holder of Notes.

 

Section 10.3       Indebtedness.

 

The Company will not, and will not permit any Subsidiary to, create, incur,
assume or suffer to exist, any Indebtedness, except:

 

(a)       Indebtedness under the Transaction Documents and, subject to
compliance with the provisions of Section 9.8 and the last paragraph of this
Section 10.3, under the Primary Credit Facility;

 



 33 

 

 

(b)       Indebtedness that (i) is outstanding on the Amendment No. 5 Effective
Date that is less than $2,000,000 individually or $15,000,000 in the aggregate
or (ii) arises or is incurred under agreements listed on Schedule 10.3, and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

 

(c)       obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Agreement; provided that such obligations are
(or were) entered into in the ordinary course of business, and not for purposes
of speculation;

 

(d)       Indebtedness in respect of capital leases and purchase money
obligations for fixed or capital assets and any refinancings, refundings,
renewals or extensions thereof; provided further that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder; provided that the only property subject to such capital
leases and purchase money obligations is the property so acquired;

 

(e)       Indebtedness that may be deemed to exist pursuant to surety bonds,
appeal bonds, supersedeas bonds or similar obligations incurred in the ordinary
course of business;

 

(f)       so long as no Default or Event of Default has occurred and is
continuing or would result therefrom at the time of incurrence, (1) the
Specified Senior Notes Indebtedness and (2) any other unsecured Indebtedness of
(x) the Company or any Guarantor and (y) any Foreign Subsidiary Borrower (other
than, for the avoidance of doubt, any Indebtedness of a Foreign Subsidiary under
the Primary Credit Facility), in the case of clause (y), in an aggregate
outstanding principal amount not to exceed the lesser of (A) the Foreign
Subsidiary Debt Limit and (B) the greater of (i) $200,000,000 and (ii) 20% of
Consolidated Tangible Assets (calculated as of the end of the immediately
preceding fiscal quarter for which the Company’s financial statements were most
recently delivered pursuant to Section 9.1(a) or (b)); provided that, in each
case, such Indebtedness is not senior in right of payment to the payment of the
Indebtedness arising under this Agreement, the Notes, and the Transaction
Documents;

 

(g)       Indebtedness of a Subsidiary of the Company to the Company or any of
the Company’s other Subsidiaries or Indebtedness of the Company to any
Subsidiary of the Company in connection with loans or advances; provided that
each item of intercompany debt shall be unsecured and such Indebtedness shall
only be permitted under this clause (g) to the extent it will be eliminated for
purposes of the consolidated financial statements of the Company in accordance
with GAAP;

 

(h)       Indebtedness arising as a result of the endorsement in the ordinary
course of business of negotiable instruments in the course of collection;

 



 34 

 

 

(i)       Indebtedness incurred in connection with the acquisition of all or a
portion of Hill-Rom Company, Inc.’s interest in the real and personal property
described in the Farm Agreement;

 

(j)       Guarantees by the Company of Indebtedness of any Subsidiary of the
Company and by any Subsidiary of the Company of Indebtedness of the Company or
any other Subsidiary of the Company; provided that the Indebtedness so
Guaranteed is permitted by this Section 10.3;

 

(k)       Indebtedness owed to any Person providing workers' compensation,
health, disability or other employee benefits or property, casualty, liability
or other insurance to the Company or any Subsidiary of the Company, including
pursuant to reimbursement or indemnification obligations to such Person, in each
case incurred in the ordinary course of business;

 

(l)       customary contingent indemnification obligations to purchasers in
connection with any disposition;

 

(m)       Indebtedness of any Person that becomes a Subsidiary after the
Amendment No. 5 Effective Date; provided that (i) such Indebtedness exists at
the time such Person becomes a Subsidiary and is not created in contemplation
thereof and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(n)       Indebtedness in respect of netting services, cash management
obligations, overdraft protections and otherwise in connection with deposit
accounts and Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business;

 

(o)       Indebtedness with respect to the deferred purchase price of property
acquired and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;

 

(p)       Indebtedness incurred in respect of credit cards, credit card
processing services, debit cards, stored value cards or purchase cards
(including so-called “procurement cards” or “P-cards”), in each case, incurred
in the ordinary course of business;

 

(q)       contingent liabilities in respect of any indemnification obligations,
adjustment of purchase price, non-compete, or similar obligations (other than
Guarantees of any Indebtedness for borrowed money) of the Company or any
Subsidiary of the Company incurred in connection with the consummation of one or
more acquisitions;

 



 35 

 

 

(r)       other Indebtedness (exclusive of Indebtedness permitted under clauses
(a) through (q) above) in an aggregate principal amount not to exceed the
greater of (i) $150,000,000 and (ii) 15% of Consolidated Tangible Assets
(calculated as of the end of the immediately preceding fiscal quarter for which
the Company’s financial statements were most recently delivered pursuant to
Section 9.1(a) or (b) or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 9.1(a) or (b), the most
recent financial statements referred to in Section 5.5 at any time outstanding;
provided that, for the avoidance of doubt, no Default or Event of Default shall
be deemed to have occurred if, at the time of the creation, incurrence,
assumption or initial existence thereof, such Indebtedness was permitted to be
incurred pursuant to this clause (r) notwithstanding a decrease after such time
in the basket amount permitted under this clause (r) as a result of a decrease
in Consolidated Tangible Assets.

 

Notwithstanding the foregoing, the Company will not permit any Foreign
Subsidiary to create, incur, assume or suffer to exist any Indebtedness under
the Primary Credit Facility to the extent that the sum of (i) the aggregate
outstanding principal amount of the Indebtedness of all Foreign Subsidiaries
outstanding under the Primary Credit Facility plus (ii) the aggregate
outstanding principal amount of Indebtedness of Foreign Subsidiary Borrowers
outstanding pursuant to clause (f)(y) above would at any time be in excess of
$400,000,000 (such amount, the “Foreign Subsidiary Debt Limit”) except to the
extent that the amount of Indebtedness created, incurred, assumed or suffered to
exist by any Foreign Subsidiary under the Primary Credit Facility in excess of
the Foreign Subsidiary Debt Limit is permitted under clause (r) of this Section
10.3 (and such Indebtedness in excess of the Foreign Subsidiary Debt Limit shall
not be permitted under clause (a) through (q) of this Section 10.3).

 

Section 10.4       Fundamental Changes.

 

The Company will not, and will not permit any of its Subsidiaries to, merge,
dissolve, liquidate, consolidate or amalgamate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default or Event of Default exists or would result
therefrom:

 

(a)       any Subsidiary may (i) merge or consolidate with or into the Company,
provided that the Company shall be the continuing or surviving Person or (ii)
merge, consolidate or amalgamate with any one or more other Subsidiaries,
provided that when any Wholly-Owned Subsidiary is merging or amalgamating with
another Subsidiary, the Wholly-Owned Subsidiary shall be the continuing or
surviving Person (or the continuing corporation resulting from such amalgamation
shall be a Wholly-Owned Subsidiary);

 

(b)       any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary; provided that if the transferor in such a transaction is a
Wholly-Owned Subsidiary, then the transferee must either be the Company or a
Wholly-Owned Subsidiary;

 



 36 

 

 

(c)       the Company or any Subsidiary may merge (or, in the case of a
Subsidiary, amalgamate) with any Person in a transaction that would be an
acquisition or a Disposition that is permitted under this Agreement; provided
that in the case of an acquisition (i) if the Company is a party to such merger,
it shall be the continuing or surviving Person, or (ii) if any Guarantor is a
party to such merger or amalgamation, such Guarantor shall be the continuing or
surviving Person (or the continuing corporation resulting from such amalgamation
shall be a Guarantor, and shall have executed and delivered to Prudential and
the holders of the Notes a confirmation to that effect reasonably satisfactory
to Prudential and the Required Holders); and

 

(d)       the Company may Dispose of its Treasury Stock.

 

Section 10.5       Restricted Payments.

 

The Company will not, and will not permit any of its Subsidiaries to, declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:

 

(a)       each Subsidiary may make Restricted Payments to the Company and to
other Subsidiaries (and, in the case of a Restricted Payment by a
non-Wholly-Owned Subsidiary, such Restricted Payment may be made to each other
owner of capital stock or other equity interests of such Subsidiary on a pro
rata basis based on their relative ownership interests);

 

(b)       the Company and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common equity
interests of such Person;

 

(c)       the Company and each Subsidiary may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests;

 

(d)       the Company and each Subsidiary may make distributions to current and
former employees, officers, or directors of the Company and its Subsidiaries (or
any spouses, ex-spouses, or estates of any of the foregoing) on account of
purchases, redemptions or other acquisitions of Equity Interests of the Company
or its Subsidiaries held by such Persons; and

 

(e)       the Company may declare and pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash; provided that immediately
after giving effect to such proposed action, no Event of Default would exist.

 

Section 10.6       Change in Nature of Business.

 

The Company will not, and will not permit any of its Subsidiaries to, enter into
any material line of business if, after giving effect thereto, the business of
the Company and its Subsidiaries, taken as a whole, would be substantially
different from the business in which the Company and its Subsidiaries, taken as
a whole, are presently engaged, provided, that this Section 10.6 shall not
prohibit the Company or its Subsidiaries from entering into (x) any line of
business that is reasonably related, incidental, ancillary or complementary to,
or any reasonable extension, development or expansion of, the business in which
the Company and its Subsidiaries, taken as a whole, are presently engaged, or
(y) any other non-core incidental businesses acquired in connection with any
acquisition or investment not prohibited hereunder.

 



 37 

 

 

Section 10.7       [Reserved.].

 

Section 10.8       Burdensome Agreements.

 

The Company will not, and will not permit any of its Subsidiaries to, enter into
any Contractual Obligation that: limits the ability (a) of any Subsidiary to
make Restricted Payments to the Company; (b) of any Subsidiary to Guarantee the
Indebtedness of the Company under the Transaction Documents or (c) of the
Company or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the obligations of the Transaction Parties
under the Transaction Documents, other than, in each case limitations and
restrictions:

 

(a)       set forth in this Agreement and any other Transaction Document;

 

(b)       on subletting or assignment of any leases or licenses of the Company
or any Subsidiary or on the assignment of a Contractual Obligation or any rights
thereunder or any other customary non-assignment provisions, in each case
entered into in the ordinary course of business;

 

(c)       set forth in Contractual Obligations for the disposition of assets
(including any Equity Interests in any Subsidiary) of the Company or any
Subsidiary of the Company; provided such restrictions and conditions apply only
to the assets or Subsidiary that is to be sold;

 

(d)       set forth in the Farm Agreement, the Airport Access and Use Agreement
or the Joint Ownership Agreements;

 

(e)       set forth in any Contractual Obligation governing Indebtedness
permitted under Section 10.3(b), (d), (f), (j), (m), (o) and (r);

 

(f)       with respect to cash or other deposits (including escrowed funds)
received by Company or any Subsidiary in the ordinary course of business and
assets subject to Liens permitted by Section 10.1(b), (e), (f), (h), (j), (k),
(l), (n), (t), (v) and (z);

 

(g)       set forth in joint venture agreements and other similar agreements
concerning joint ventures and applicable solely to such joint venture;

 

(h)       set forth in any Contractual Obligation relating to an asset being
acquired existing at the time of acquisition or a Subsidiary existing at the
time such Subsidiary is merged, consolidated or amalgamated with or into, or
acquired by, the Company or any Subsidiary or becomes a Subsidiary and, in each
case, not in contemplation thereof;

 



 38 

 

 

(i)       contained in any trading, netting, operating, construction, service,
supply, purchase, credit card, credit card processing service, debit card,
stored value card, purchase card (including a so-called “procurement card” or
“P-card”) or other agreement to which the Company or any of its Subsidiaries is
a party and entered into in the ordinary course of business; provided that such
agreement prohibits the encumbrance of solely the property or assets of the
Company or such Subsidiary that are the subject of such agreement, the payment
rights arising thereunder, the accounts associated with such agreement, or the
proceeds thereof and does not extend to any other asset or property of the
Company or such Subsidiary or the assets or property of any other Subsidiary;

 

(j)       (1) existing by virtue of any transfer of, agreement to transfer,
option or right with respect to, or Lien on, any property or assets of the
Company or any Material Subsidiary not otherwise prohibited by this Agreement
(so long as such limitation or restriction applies only to the property or
assets subject to such transfer, agreement to transfer, option, right or Lien),
(2) contained in mortgages, pledges or other security agreements securing
Indebtedness of a Subsidiary to the extent restricting the transfer of the
property or assets subject thereto, (3) pursuant to customary provisions
restricting dispositions of real property interests set forth in any reciprocal
easement agreements of the Company or any Subsidiary, (4) pursuant to customary
provisions in any swap or derivative transactions (including any Swap
Agreement), (5) pursuant to customary provisions in leases or licenses of
intellectual property (or in other contracts governing intellectual property
rights) and other similar agreements entered into in the ordinary course of
business, (6) pursuant to customary net worth provisions contained in real
property leases entered into by Subsidiaries, so long as the Company has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of Company and its Subsidiaries to meet their
ongoing obligations or (7) on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

 

(k)       customary restrictions and conditions contained in the document
relating to Liens permitted under this Agreement, so long as (1) such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 10.8; or

 

(l)       customary restrictions required by, or arising by operation of law
under, applicable law, rule or regulation to the extent contained in a document
relating to the Equity Interests or governance of any Foreign Subsidiary that is
not a Foreign Subsidiary Borrower.

 



 39 

 

 

Section 10.9       Financial Covenants.

 

(a)       Maximum Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the last day of each of its fiscal quarters
ending on and after September 30, 2019, of (i) (x) Consolidated Indebtedness
minus (y) the Liquidity Amount, in each case as of the last day of such fiscal
quarter to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the last day of such fiscal quarter, all calculated
for the Company and its Subsidiaries on a consolidated basis, to be greater than
3.50 to 1.00; provided, however, that if at any time following the consummation
of a Significant Acquisition permitted by Section 10.2 occurring after September
30, 2014, upon the written election of the Company delivered in a compliance
certificate pursuant to Section 9.1(c) with respect to the fiscal quarter in
which such a Significant Acquisition is consummated or with respect to either of
the two immediately succeeding fiscal quarters (a “Significant Acquisition
Election”), and subject to compliance by the Company with the other terms of
this Agreement, the Leverage Ratio permitted pursuant to this Section 10.9(a)
shall be deemed to be set at not greater than 4.00 to 1.00 for the fiscal
quarter in which such Significant Acquisition was consummated and the two
immediately succeeding fiscal quarters (such three consecutive fiscal quarter
period, a “Leverage Holiday Period”). The Company shall only be permitted to
make two Significant Acquisition Elections during the term of this Agreement and
once the Company makes such a Significant Acquisition Election permitted under
this Section 10.9(a), it shall be in effect for the Leverage Holiday Period and
shall not be revocable; provided, that in the event the Company makes a
Significant Acquisition Election, it shall not be permitted to make a second
Significant Acquisition Election until it has maintained a Leverage Ratio of
3.50 to 1.00 or less for four consecutive fiscal quarters following the end of
the initial Leverage Holiday Period. For purposes of calculations under this
Section 10.9(a), Consolidated Indebtedness shall not include 75% of the
principal amount of any mandatorily convertible unsecured bonds, debentures,
preferred stock or similar instruments in a principal amount not to exceed
$500,000,000 in the aggregate during the term of this Agreement which are
payable in no more than three years (whether by redemption, call option or
otherwise) solely in common stock or other common equity interests.

 

For purposes of calculations under this Section 10.9(a), prior to the
consummation of the Bengal Acquisition (or during the period from the Amendment
No. 5 Effective Date until the date that is 90 days after the termination of the
Bengal Acquisition Agreement), Consolidated Indebtedness shall not include
Specified Senior Notes Indebtedness; provided, that (a) the release of the
proceeds of the Specified Senior Note Indebtedness to the Company and its
Subsidiaries is contingent upon the consummation of the Bengal Acquisition and,
pending such release, such proceeds are held in escrow (and, if the Bengal
Acquisition Agreement is terminated prior to the consummation of the Bengal
Acquisition or if the Bengal Acquisition is otherwise not consummated by the
date specified in the Specified Senior Notes Indenture, such proceeds shall be
promptly applied to satisfy and discharge all obligations of the Company and its
Subsidiaries in respect of the Specified Senior Notes Indebtedness) or (b) the
Specified Senior Notes Indenture contains a “special mandatory redemption”
provision (or other similar provision) or otherwise permits the Specified Senior
Notes Indebtedness to be redeemed or prepaid if the Bengal Acquisition is not
consummated by the date specified in the Specified Senior Notes Indenture (and
if the Bengal Acquisition Agreement is terminated in accordance with its terms
prior to the consummation of the Bengal Acquisition or the Bengal Acquisition is
otherwise not consummated by the date specified in the Specified Senior Notes
Indenture, the Specified Senior Notes Indebtedness is so redeemed or prepaid
within 90 days of such termination or such specified date, as the case may be).

 

As used in this Section 10.9(a),

 

“Acquisition” means any transaction, or any series of related transactions, by
which the Company and/or any of its Subsidiaries acquires all or substantially
all of the issued and outstanding capital stock or equity interests or all or
substantially all of the assets of any Person.

 



 40 

 

 

“Significant Acquisition” means an Acquisition with an aggregate purchase price
equal to or greater than $75,000,000 (including, without limitation, the Bengal
Acquisition).

 

(b)       Minimum Interest Coverage Ratio. The Company will not permit the ratio
(the “Interest Coverage Ratio”), determined as of the last day of each of its
fiscal quarters ending on and after September 30, 2019, of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense, in each case for the period of
four (4) consecutive fiscal quarters ending with the last day of such fiscal
quarter, all calculated for the Company and its Subsidiaries on a consolidated
basis, to be less than 3.00 to 1.00.

 

Section 10.10.       Terrorism Sanctions Regulations.

 

The Company agrees that it will not and will not permit any Controlled Entity to
(a) become a Blocked Person or (b) have any investments in or engage in any
dealings or transactions with any Blocked Person if such investments, dealings
or transactions would cause any holder of a Note to be in violation of any laws
or regulations that are applicable to such holder.

 

Section 10.11.       Most Favored Lender Status.

 

(a)       If after the date of this Agreement (i) the Company enters into,
assumes or otherwise becomes bound or obligated under one or more new Financial
Covenants or Sale of Assets Covenants in the Primary Credit Facility or the
Company amends any Financial Covenant or Sale of Asset Covenant in the Primary
Credit Facility to become more restrictive as to the Company or its Subsidiaries
than the Financial Covenants or Sale of Assets Covenant in this Agreement or
(ii) any Foreign Subsidiary Borrower enters into, assumes or otherwise becomes
bound or obligated under one or more new Financial Covenants or Sale of Assets
Covenants in any Material Foreign Credit Facility or any Financial Covenant or
Sale of Asset Covenant contained in any Material Foreign Credit Facility is
amended to become more restrictive as to the Company or its Subsidiaries than
the Financial Covenants or Sale of Assets Covenant in this Agreement, then, in
each case of clause (i) and clause (ii) above, the Company will promptly, and in
any event within 10 days thereafter, notify the holders of the Notes of such new
or amended Financial Covenant or Sale of Asset Covenant and the terms of this
Agreement shall, whether or not the Company provides such notice and without any
further action on the part of the Company or any of the holders of the Notes, be
deemed to be amended automatically to include each new or amended Financial
Covenant or Sale of Asset Covenant. The Company further covenants to promptly
execute and deliver at its expense (including without limitation, the reasonable
fees and expenses of counsel for the holders of the Notes), an amendment to this
Agreement to evidence the inclusion of such new or amended Financial Covenant or
Sale of Asset Covenant, provided that the execution and delivery of such
amendment shall not be a precondition to the effectiveness of such amendment as
provided for in this Section 10.11(a), but shall merely be for the convenience
of the parties hereto.

 



 41 

 

 

(b)       If after the time this Agreement is amended pursuant to Section
10.11(a) to include in this Agreement any new or amended Financial Covenant or
Sale of Asset Covenant (an “Incorporated Covenant”), (x) such Incorporated
Covenant ceases to be in effect under or is deleted from the Primary Credit
Facility or applicable Material Foreign Credit Facility, as applicable, or is
amended or modified for the purposes of the Primary Credit Facility or
applicable Material Foreign Credit Facility, as applicable, so as to become less
restrictive with respect to the Company and its Subsidiaries or (y) the
applicable Material Foreign Credit Facility shall cease to constitute a Material
Foreign Credit Facility, then, upon the request of the Company, the holders of
the Notes will amend this Agreement to delete or similarly amend or modify, as
the case may be, such Incorporated Covenant as in effect in this Agreement,
provided that (i) no Default or Event of Default shall be in existence
immediately before or after such deletion, amendment or modification, and (ii)
if any fees or other remuneration were paid to any lender under the Primary
Credit Facility or applicable Material Foreign Credit Facility, as applicable,
with respect to causing such Incorporated Covenant to cease to be in effect or
be deleted or to be so amended or modified, then the Company shall have paid to
the holders of the Notes the same fees or other remuneration on a pro rata basis
in proportion to the relative outstanding principal amounts of the Notes and the
principal amount of the Indebtedness outstanding under the Primary Credit
Facility or applicable Material Foreign Credit Facility, as applicable;
provided, further, that if the principal amount outstanding or available and
committed for borrowing of any Foreign Credit Facility is increased such that
such Foreign Credit Facility shall become a Material Credit Facility, then such
Foreign Credit Facility shall be treated as a new Material Foreign Credit
Facility for the purposes of Section 10.11(a)(ii) above. Notwithstanding the
foregoing, no amendment to this Agreement pursuant to this Section 10.11(b) as
the result of any Incorporated Covenant ceasing to be in effect or being
deleted, amended or otherwise modified shall cause any Financial Covenant or
Sale of Assets Covenant in this Agreement to be less restrictive as to the
Company or its Subsidiaries than such Financial Covenant or Sale of Assets
Covenant as contained in this Agreement as in effect on the date hereof, and as
amended other than as the result of the application of Section 10.11(a)
originally caused by such Incorporated Covenant.

 

11.EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur:

 

(a)       the Company shall fail to pay any principal of or any Make-Whole
Amount due with respect to any Note, in each case when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

 

(b)       the Company shall fail to pay any interest on any Note, any Excess
Leverage Fee or any other fee or any other amount (other than an amount referred
to in clause (a) of this Section 11) payable under this Agreement, the Notes or
any other Transaction Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days;

 

(c)       any representation or warranty made or deemed made by or on behalf of
any Subsidiary in this Agreement, the Notes, or any other Transaction Document
or any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement, the Notes, or any
other Transaction Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 



 42 

 

 

(d)       the Company shall fail to observe or perform any covenant, condition
or agreement contained in Section 9.2, 9.3 (with respect to the Company’s
existence), or 9.8, in Section 10;

 

(e)       the Company or any other Transaction Party, as applicable, shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this
Article), the Notes, or any other Transaction Document, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
Prudential or any holder of Notes to the Company;

 

(f)       the Company or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, which is not
cured within any applicable grace period therefor;

 

(g)       any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits, after the expiration of any applicable grace period, and delivery of
any applicable required notice, provided in the applicable agreement or
instrument under which such Indebtedness was created, the holder or holders of
such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Material
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any Material
Indebtedness that becomes due as a result of a refinancing thereof permitted by
Section 10.1, (iii) any reimbursement obligation in respect of a letter of
credit as a result of a drawing thereunder by a beneficiary thereunder in
accordance with its terms, (iv) any such Material Indebtedness that is
mandatorily prepayable prior to the scheduled maturity thereof with the proceeds
of the issuance of capital stock, the incurrence of other Indebtedness or the
sale or other disposition of any assets, so long as such Material Indebtedness
that has become due is so prepaid in full with such net proceeds required to be
used to prepay such Material Indebtedness when due (or within any applicable
grace period) and such event shall not have otherwise resulted in an event of
default with respect to such Material Indebtedness, (v) any redemption,
conversion or settlement of any such Material Indebtedness that is convertible
into Equity Interests (and cash in lieu of fractional shares) and/or cash (in
lieu of such Equity Interests in an amount determined by reference to the price
of the common stock of the Company at the time of such conversion or settlement)
in the Company pursuant to its terms unless such redemption, conversion or
settlement results from a default thereunder or an event of a type that
constitutes an Event of Default and (vi) prepayments required by the terms of
Indebtedness as a result of customary provisions in respect of illegality,
replacement of lenders and gross-up provisions for taxes, increased costs,
capital adequacy and other similar customary requirements and (vii) any
voluntary prepayment, redemption or other satisfaction of Indebtedness that
becomes mandatory in accordance with the terms of such Indebtedness solely as
the result of the Company or any Subsidiary delivering a prepayment, redemption
or similar notice with respect to such prepayment, redemption or other
satisfaction;

 



 43 

 

 

(h)       an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect (including,
without limitation, any applicable provisions or any corporations legislation)
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i)       the Company or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect (including, without limitation, any
applicable provisions or any corporations legislation), (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)       the Company or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k)       judgments or orders for the payment of money in excess of $75,000,000
in the aggregate (net of any amounts that are covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and as to which such insurer, which shall be rated at least “A” by A.M.
Best Company, has been notified of, and has not disputed the claim made for
payment of, the amount of such judgment or order) shall be rendered against the
Company or any of its Subsidiaries and remain undischarged or unpaid and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect;

 

(l)       an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;

 

(m)       a Change in Control shall occur; or

 



 44 

 

 

(n)       any material provision of any Guaranty Agreement for any reason (other
than the release of any Guarantor permitted under this Agreement) ceases to be
valid, binding and enforceable in accordance with its terms (or any Guarantor
shall challenge the enforceability of the Guaranty Agreement to which it is a
party or shall assert in writing, or engage in any action or inaction based on
any such assertion, that any provision of the Guaranty Agreement to which it is
a party has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms).

 

12.REMEDIES ON DEFAULT, ETC.

 

Section 12.1.       Acceleration.

 

(a)       If an Event of Default with respect to the Company described in
Section 11(h) or (i) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.

 

(b)       If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

 

(c)       If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, without limitation, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2.       Other Remedies.

 

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note or any
other Transaction Document, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

 



 45 

 

 

Section 12.3.       Rescission.

 

At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on such Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
that have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 18, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

 

Section 12.4.       No Waivers or Election of Remedies, Expenses, Etc.

 

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, by any Note or by any other Transaction
Document upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise. Without limiting the obligations of the Company
under Section 16, the Company agrees to pay to the holder of each Note on demand
such further amount as shall be sufficient to cover all costs and expenses of
such holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

 

13.[RESERVED]

 

14.REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

Section 14.1.       Registration of Notes.

 

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company agrees that it shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

 



 46 

 

 

Section 14.2.       Transfer and Exchange of Notes.

 

Upon surrender of any Note to the Company, at the address and to the attention
of the designated officer (all as specified in Section 19) for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other details for
notices of each transferee of such Note or part thereof) within ten Business
Days thereafter the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) of the same Series as such surrendered Note in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, in the case of Notes
denominated in Dollars, €100,000, in the case of Notes denominated in Euros,
₤100,000, in the case of Notes denominated in British Pounds, C$100,000, in the
case of Notes denominated in Canadian Dollars, or FR100,000, in the case of
Notes denominated in Swiss Francs, provided that if necessary to enable the
registration of transfer by a holder of its entire holding of Notes, one Note
may be in a denomination of less than the foregoing applicable minimum amount.
Any transferee, by its acceptance of a Note registered in its name (or the name
of its nominee), shall be deemed to have made the representation set forth in
Section 6.2.

 

Section 14.3.       Replacement of Notes.

 

Upon receipt by the Company, at the address and to the attention of the
designated officer (all as specified in Section 19(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

 

(a)       in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $250,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b)       in the case of mutilation, upon surrender and cancellation thereof,

 

within ten Business Days thereafter the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same Series as such lost,
stolen, destroyed or mutilated Note, dated and bearing interest from the date to
which interest shall have been paid on such lost, stolen, destroyed or mutilated
Note or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

 



 47 

 

 

15.PAYMENTS ON NOTES.

 

Section 15.1.       Place of Payment.

 

Subject to Section 15.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in (a) with respect
to Notes denominated in Dollars, New York, New York, at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction, (b) with respect to Notes
denominated in Euros, London, England, at the principal office of JPMorgan Chase
Bank, N.A. in such jurisdiction, (c) with respect to Notes denominated in
British Pounds, London, England, at the principal office of JPMorgan Chase Bank,
N.A. in such jurisdiction, (d) with respect to Notes denominated in Canadian
Dollars, Toronto, Ontario at the principal office of JPMorgan Chase Bank, N.A.
in such jurisdiction, and (e) with respect to Notes denominated in Swiss Francs,
London, England at the principal office of JPMorgan Chase Bank, N.A. in such
jurisdiction. The Company may at any time, by notice to each holder of a Note to
be paid, change the place of payment of such Notes so long as such place of
payment shall be either the principal office of the Company or any of its
Subsidiaries in the applicable jurisdiction specified above or the principal
office of a bank or trust company in such jurisdiction.

 

Section 15.2.       Home Office Payment.

 

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 15.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest and all other amounts by the method and
at the address specified in such Purchaser’s Confirmation of Acceptance, or by
such other method or at such other address as such Purchaser shall have from
time to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company, at the Company’s principal executive office or
at the place of payment most recently designated by the Company pursuant to
Section 15.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 14.2. The Company will afford the benefits
of this Section 15.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 15.2.

 



 48 

 

 

16.EXPENSES, ETC.

 

Section 16.1       Transaction Expenses.

 

Whether or not the transactions contemplated hereby are consummated, the Company
agrees to pay (a) all reasonable attorneys’ fees of special counsel (one acting
on behalf of all the Purchasers and the holders of the Notes unless there is a
conflict preventing one counsel from representing all the Purchasers and such
holders) and, if reasonably required by the Required Holders, local counsel for
each applicable jurisdiction (one for each applicable jurisdiction acting on
behalf of all Purchasers and the holders of the Notes unless there is a conflict
preventing one counsel from representing all the Purchasers and such holders )
incurred by the Purchasers and each other holder of a Note in connection with
the transactions described in clauses (b)(i) through (v) below and (b) (i) the
other reasonable costs and expenses in connection with the preparation,
negotiation, execution and delivery of this Agreement, the Notes and the other
Transaction Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); (ii) if a Default or an Event of
Default occurs, the other costs and expenses incurred in enforcing or defending
(or determining whether or how to enforce or defend) any rights under this
Agreement, the Notes or any other Transaction Document; (iii) the other costs
and expenses incurred in connection with in responding to any subpoena or other
legal process or informal investigative demand issued (A) in connection with
this Agreement, the Notes or any other Transaction Documents, or (B) by reason
of being a holder of any Note; (iv) the costs and expenses, including financial
advisors fees, incurred in connection with the insolvency or bankruptcy of the
Company or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes; and (v) the other costs
and expenses incurred in connection with the initial filing of this Agreement
and all related documents and financial information with the SVO, provided that
such costs and expenses under this clause (v) shall not exceed $500 for the
initial Series of Notes and $500 for each additional Series of Notes. The
Company agrees to pay, and to save each Purchaser and each other holder of a
Note harmless from, all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes).

 

Section 16.2.       Survival.

 

The obligations of the Company under this Section 16 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, the Notes or any other Transaction Document, and the termination
of this Agreement or any other Transaction Document.

 

17.SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement, the Notes and the other Transaction Documents,
the purchase or transfer by any Purchaser of any Note or portion thereof or
interest therein and the payment of any Note, and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of such Purchaser or any other holder of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
any Transaction Party pursuant to this Agreement shall be deemed representations
and warranties of such Transaction Party under this Agreement. Subject to the
preceding sentence, this Agreement, the Notes and the other Transaction
Documents embody the entire agreement and understanding between each Purchaser
and the Transaction Parties and supersede all prior agreements and
understandings relating to the subject matter hereof.

 



 49 

 

 

18.AMENDMENT AND WAIVER.

 

Section 18.1.       Requirements.

 

This Agreement, the Notes and the other Transaction Documents may be amended,
and the observance of any term hereof or of the Notes or the other Transaction
Documents may be waived (either retroactively or prospectively), with the
written consent of the Company and the Required Holders, except that (a) no
amendment or waiver of any of the provisions of Section 3, 4, 5, 6 or 22, or any
defined term (as it is used in such section), will be effective as to any
Purchaser unless consented to by such Purchaser in writing, (b) (i) with the
written consent of Prudential (and without the consent of any other holder of
Notes), the provisions of Section 1 or 2.1 may be amended or waived (except
insofar as any such amendment or waiver would affect any rights or obligations
with respect to the purchase and sale of Notes which shall have become Accepted
Notes prior to such amendment or waiver), and (ii) with the written consent of
all of the Purchasers which shall have become obligated to purchase Accepted
Notes of any Series (and not without the written consent of all such
Purchasers), any of the provisions of Sections 2.1 and 4 may be amended or
waived insofar as such amendment or waiver would affect only rights or
obligations with respect to the purchase and sale of the Accepted Notes of such
Series or the terms and provisions of such Accepted Notes and (c) no such
amendment or waiver may, without the written consent of the holder of each Note
at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make-Whole Amount on,
the Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment or waiver, or
(iii) amend Section 8, 11(a), 11(b), 12, 18, 21 or 23.11.

 

Section 18.2.       Solicitation of Holders of Notes.

 

(a)       Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes, unless such proposed amendment, waiver or consent
relates only to a specific Series of Accepted Notes which have not yet been
purchased, in which case such information will only be required to be delivered
to the Purchasers which shall have become obligated to purchase Accepted Notes
of such Series. The Company will deliver executed or true and correct copies of
each amendment, waiver or consent effected pursuant to the provisions of this
Section 18 to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.

 

(b)       Payment. The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof or of any Note or any other Transaction Document unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of Notes then outstanding even if such holder did not consent to such waiver or
amendment.

 



 50 

 

 

Section 18.3.       Binding Effect, Etc.

 

Any amendment or waiver consented to as provided in this Section 18 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Transaction Parties without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between any Transaction Party
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note or any other Transaction Document shall operate as a waiver of
any rights of any holder of such Note. As used herein, the term “this Agreement”
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.

 

Section 18.4.       Notes Held by the Company, Etc.

 

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Notes or any other Transaction Document, or have directed the
taking of any action provided herein or in the Notes or any other Transaction
Document to be taken upon the direction of the holders of a specified percentage
of the aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

 

19.NOTICES; ENGLISH LANGUAGE.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by an overnight commercial delivery service (charges prepaid), or
(b) by a recognized overnight delivery service (with charges prepaid). Any such
notice must be sent:

 

(i)       if to Prudential, to Prudential at the address specified for such
communications in Schedule A, or at such other address as Prudential shall have
specified to the Company in writing,

 

(ii)       if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications by such Purchaser in its Confirmation
of Acceptance, or at such other address as such Purchaser or nominee shall have
specified to the Company in writing,

 

(iii)       if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing, or

 



 51 

 

 

(iv)       if to the Company, at the Company’s address set forth at the
beginning hereof to the attention of the Treasurer, or at such other address as
the Company shall have specified to the holder of each Note in writing.

 

Notices under this Section 19 will be deemed given only when actually received.

 

Each document, instrument, financial statement, report, notice or other
communication delivered in connection with this Agreement shall be in English or
accompanied by an English translation thereof.

 

This Agreement, the Notes and the other Transaction Documents have been prepared
and signed in English and the parties hereto agree that the English version
hereof and thereof (to the maximum extent permitted by applicable law) shall be
the only version valid for the purpose of the interpretation and construction
hereof and thereof notwithstanding the preparation of any translation into
another language hereof or thereof, whether official or otherwise or whether
prepared in relation to any proceedings which may be brought in any jurisdiction
in respect hereof or thereof.

 

Notwithstanding anything to the contrary in this Section 19, any communication
pursuant to Section 2.1 shall be made by the method specified for such
communication in Section 2.1, and shall be effective to create any rights or
obligations under this Agreement only if, in the case of a telephone
communication, an Authorized Officer of the party conveying the information and
of the party receiving the information are parties to the telephone call, and in
the case of a telecopier communication, the communication is signed by an
Authorized Officer of the party conveying the information, addressed to the
attention of an Authorized Officer of the party receiving the information, and
in fact received at the telecopier terminal the number of which is listed for
the party receiving the communication in the Information Schedule or at such
other telecopier terminal as the party receiving the information shall have
specified in writing to the party sending such information. In the case of
holders of Notes which have the same address for delivery of notices and other
communications, the Company shall not be required to deliver more than one copy
of any notice or other communication to such holders.

 

20.REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at any Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 20 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 



 52 

 

 

21.CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure
(otherwise than (to such Purchaser’s knowledge) by reason of any breach of these
provisions), (b) subsequently becomes publicly known through no act or omission
by such Purchaser (including any breach of these provisions by such Purchaser)
or any person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary
and other than (to such Purchaser’s knowledge) by reason of any breach of these
provisions or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
trustees, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), provided that any such directors, trustees, officers,
employees, agents, attorneys and affiliates will be notified of the
confidentiality requirements set forth in this Section 21, (ii) its financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 21, (iii) any other holder of any Note, (iv) any Institutional Investor
to which it sells or offers to sell such Note or any part thereof or any
participation therein (if such Person (x) has executed an Agreement Regarding
Confidentially substantially in the form of Exhibit 21 attached hereto prior to
its receipt of such Confidential Information, a copy of which will be provided
to the Company promptly after the execution thereof by all parties thereto, and
(y) is not a Competitor), (v) any Person from which it offers to purchase any
security of the Company in a private transaction (if such Person (x) has
executed an Agreement Regarding Confidentially substantially in the form of
Exhibit 21 attached hereto prior to its receipt of such Confidential
Information, a copy of which will be provided to the Company promptly after the
execution thereof by all parties thereto, and (y) is not a Competitor), (vi)
federal or state regulatory authority having jurisdiction over such Purchaser to
the extent delivery is required or requested by such regulatory authority, (vii)
the NAIC or the SVO or, in each case, any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser’s investment portfolio, (viii) upon notice to the Company prior
to the disclosure thereof, to the extent practicable and not prohibited by
applicable law, rule or regulation, any other Person to which such delivery or
disclosure may be necessary to effect compliance with any law, rule, regulation
or order applicable to such Purchaser, or in response to any subpoena or other
legal process, or (ix)(y) upon notice to the Company, to the extent practicable
and not prohibited by applicable law, rule or regulation, in connection with any
litigation to which such Purchaser is a party, to the extent such Purchaser may
reasonably determine such delivery or disclosure to be necessary or appropriate
in connection with such litigation, or (z) if an Event of Default has occurred
and is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or any other Transaction Document. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 21 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this Section 21.

 



 53 

 

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement or any other Transaction Document,
any Purchaser is required to agree to a confidentiality undertaking (whether
through Intralinks or otherwise) which is different from the terms of this
Section 21, the terms of this Section 21 shall, as between such Purchaser and
the Company, supersede the terms of any such other confidentiality undertaking.

 

22.SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 22), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 22), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

 

23.MISCELLANEOUS.

 

Section 23.1.       Successors and Assigns.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

 

Section 23.2.       Payments Due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.5 that notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date or any scheduled principal repayment date, of any Note is a date
other than a Business Day, the payment otherwise due on such maturity date or
scheduled principal repayment date shall be made on the next succeeding Business
Day and shall include the additional days elapsed in the computation of interest
payable on such next succeeding Business Day.

 



 54 

 

 

Section 23.3.       Accounting Terms.

 

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, all computations made pursuant
to this Agreement shall be made in accordance with GAAP, and all financial
statements shall be prepared in accordance with GAAP. Notwithstanding the
foregoing, if the Company notifies Prudential and the holders of the Notes that
the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if Prudential or the
Required Holders notify the Company that it or they request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

Notwithstanding anything to the contrary herein, (i) all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, (x) without giving effect
to any election by the Company or any Subsidiary to measure any portion of a
financial liability at fair value (as permitted by Accounting Standards
Codification 825-10-25, formerly known as statement of Financial Accounting
Standards No. 159, or any similar accounting standard) and such determination
shall be made as if such election had not been made and (y) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, net of discounts and
premiums and (ii) any obligations relating to a lease that was accounted for by
such Person as an operating lease as of the date of this Agreement and any
similar lease entered into after the date of this Agreement by such Person shall
be accounted for as obligations relating to an operating lease and not as
obligations relating to a capital lease; provided however, that the Company may
elect, with notice to Prudential and the holders of the Notes, to treat
operating leases as capital leases in accordance with GAAP as in effect from
time to time and, upon such election, and upon any subsequent change to GAAP
therefor, the parties will enter into negotiations in good faith in an effort to
preserve the original intent of the financial covenants set forth herein (it
being understood and agreed that the treatment of operating leases be
interpreted on the basis of GAAP as in effect on the date of this Agreement
until such election shall have been withdrawn or such provision amended in
accordance herewith).

 



 55 

 

 

All pro forma computations required to be made hereunder giving effect to any
acquisition or disposition, or issuance, incurrence, assumption or repayment of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence, assumption or repayment of Indebtedness, or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 9.1(a) or 9.1(b) (or,
prior to the delivery of any such financial statements, ending with the last
fiscal quarter included in the financial statements referred to in Section 5.5),
and, to the extent applicable, to the historical earnings and cash flows
associated with the assets acquired or disposed of (but without giving effect to
any synergies or cost savings unless permitted by Article 11 of Regulation S-X)
and any related incurrence or reduction of Indebtedness, all in accordance with
Article 11 of Regulation S-X under the Securities Act. If any Indebtedness bears
a floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement pertaining to interest rates applicable to such
Indebtedness).

 

Section 23.4.       Divisions.

 

For all purposes under the Transaction Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its equity interests at such time.

 

Section 23.5.       Certain Calculations.

 

No Default or Event of Default shall arise as a result of any limitation or
threshold set forth in Dollars in ‎Sections 9 and 10 under this Agreement being
exceeded solely as a result of changes in currency exchange rates from those
rates applicable on the last day of the fiscal quarter of the Company
immediately preceding the fiscal quarter of the Company in which the applicable
transaction or occurrence requiring a determination occurs.

 

Section 23.6.       Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 



 56 

 

 

Section 23.7.       Construction, Etc.

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

Section 23.8.       Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

Section 23.9.       Governing Law.

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

 

Section 23.10.     Jurisdiction and Process; Waiver of Jury Trial.

 

(a)       The Company irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes. To the fullest extent permitted by applicable
law, the Company irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any objection that it may now or hereafter have to the laying
of the venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum.

 

(b)       The Company agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 23.10(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

 



 57 

 

 

(c)       The Company consents to process being served by or on behalf of any
holder of a Note in any suit, action or proceeding of the nature referred to in
Section 23.10(a) by mailing a copy thereof by registered or certified mail,
postage prepaid, return receipt requested to the address of the Company
specified in Section 19. The Company agrees that such service upon receipt (i)
shall be deemed in every respect effective service of process upon it in any
such suit, action or proceeding and (ii) shall, to the fullest extent permitted
by applicable law, be taken and held to be valid personal service upon and
personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

 

(d)       Nothing in this Section 23.10 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(e)       THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON
OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

 

Section 23.11.     Obligation to Make Payment in the Applicable Currency.

 

Any payment on account of an amount that is payable hereunder or under the Notes
in the Applicable Currency which is made to or for the account of any holder of
Notes in any other currency, whether as a result of any judgment or order or the
enforcement thereof or the realization of any security or the liquidation of any
Transaction Party, shall constitute a discharge of the obligation of such
Transaction Party under this Agreement, the Notes or any other Transaction Party
only to the extent of the amount of the Applicable Currency which such holder
could purchase in the foreign exchange markets in London, England, with the
amount of such other currency in accordance with normal banking procedures at
the rate of exchange prevailing on the London Banking Day following receipt of
the payment first referred to above. If the amount of the Applicable Currency
that could be so purchased is less than the amount of the Applicable Currency
originally due to such holder, the Company agrees to the fullest extent
permitted by law, to indemnify and save harmless such holder from and against
all loss or damage arising out of or as a result of such deficiency. This
indemnity shall, to the fullest extent permitted by law, constitute an
obligation separate and independent from the other obligations contained in this
Agreement, the Notes or any other Transaction Document, shall give rise to a
separate and independent cause of action, shall apply irrespective of any
indulgence granted by such holder from time to time and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum in
respect of an amount due hereunder or under the Notes or under any judgment or
order. As used herein the term “London Banking Day” shall mean any day other
than Saturday or Sunday or a day on which commercial banks are required or
authorized by law to be closed in London, England.

 



 58 

 

 

Section 23.12.     Determinations Involving Different Currencies.

 

In the event of any determination of the requisite percentage or the principal
amount of any Notes of more than one currency, all Notes which are issued in a
currency other than Dollars shall, for purposes of determining any such
percentage or requisite principal amount, be deemed to have been converted into
Dollars at the time that such determination is made at the exchange rate
published in the Financial Times one Business Day prior to the date of
determination.

 

Section 23.13.     Transaction References.

 

The Company agrees that Prudential Capital Group may (a) refer to its role in
establishing the Facility, as well as the identity of the Company and the
maximum aggregate principal amount of the Notes and the date on which the
Facility was established, on its internet site or in marketing materials, press
releases, published “tombstone” announcements or any other print or electronic
medium and (b) display the Company’s corporate logo in conjunction with any such
reference.

 

* * * * *

 



 59 

 

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

  Very truly yours,           Hillenbrand, Inc.           By:  
                                        [Title]

 



 60 

 

 

This Agreement is hereby accepted and agreed to as of the date thereof.        
  PGIM, INC.           By:                                            Vice
President  

 



 61 

 

 

PURCHASER SCHEDULE

 

PGIM, INC.

 

(1)All payments to Prudential shall be made by wire transfer of immediately
available funds for credit to:

 

JPMorgan Chase Bank
New York, New York
ABA No.: 021-000-021
Account No.: 304232491
Account Name: PIM Inc. - PCG

 

(2)Address for all notices relating to payments:

 

PGIM, Inc.
c/o The Prudential Insurance Company of America
Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, New Jersey 07102-4077

Attention: Manager

 

(3)Address for all other communications and notices:

 

PGIM, Inc.
c/o Prudential Capital Group
Two Prudential Plaza, Suite 5600
Chicago, Illinois 60601

Attention: Managing Director

 

(4)Recipient of telephonic prepayment notices:

 

Manager, Trade Management Group
Telephone: (973) 367-3141
Facsimile: (800) 224-2278

 

(5)Tax Identification No.: 22-2540245

 



 1 

 

 

INFORMATION SCHEDULE

 

Authorized Officers for Prudential

 

P. Scott von Fischer
Managing Director
Prudential Capital Group
Two Prudential Plaza
Suite 5600
Chicago, Illinois  60601

Telephone:  (312) 540-4225
Facsimile:    (312) 540-4222 Marie L. Fioramonti
Managing Director
Prudential Capital Group
Two Prudential Plaza
Suite 5600
Chicago, Illinois  60601

Telephone:  (312) 540-4233
Facsimile:    (312) 540-4222     Paul G. Price
Managing Director
Central Credit
Prudential Capital Group
Four Gateway Center
100 Mulberry Street
Newark, New Jersey 07102

Telephone:  (973) 802-9819
Facsimile:    (973) 802-2333 William S. Engelking
Managing Director
Prudential Capital Group
Two Prudential Plaza
Suite 5600
Chicago, Illinois  60601

Telephone:  (312) 540-4214
Facsimile:    (312) 540-4222     Joshua Shipley
Vice President
Prudential Capital Group
Two Prudential Plaza
Suite 5600
Chicago, Illinois  60601

Telephone:  (312) 540-4220
Facsimile:    (312) 540-4222 Dianna Carr
Senior Vice President
Prudential Capital Group
Two Prudential Plaza
Suite 5600
Chicago, Illinois  60601

Telephone:  (312) 540-4224
Facsimile:    (312) 540-4222     Tan Vu
Senior Vice President
Prudential Capital Group
Two Prudential Plaza
Suite 5600
Chicago, Illinois  60601

Telephone:  (312) 540-5437
Facsimile:    (312) 540-4222 James J. McCrane
Vice President
Prudential Capital Group
4 Gateway Center
Newark, New Jersey 07102-4062

Telephone:  (973) 802-4222
Facsimile:    (973) 624-6432

 



 1 

 

 

Charles J. Senner
Director
Prudential Capital Group
4 Gateway Center
Newark, New Jersey 07102-4062

Telephone:  (973) 802-6660
Facsimile:    (973) 624-6432 Anthony Coletta
Senior Vice President
Prudential Capital Group
Two Prudential Plaza
Suite 5600
Chicago, Illinois  60601

Telephone:  (312) 540-4226
Facsimile:    (312) 540-4222     David Quackenbush
Vice President
Prudential Capital Group
Two Prudential Plaza
Suite 5600
Chicago, Illinois  60601

Telephone:  (312) 540-4228
Facsimile:    (312) 540-4222  

 

AUTHORIZED OFFICERS FOR THE COMPANY

 

Ted Haddad
Vice President and Treasurer
Hillenbrand, Inc.
One Batesville Boulevard
Batesville, IN 47006

Ph:  812-934-7251
Fax: 812-931-5209 Cynthia L. Lucchese
Chief Financial Officer
Hillenbrand, Inc.
One Batesville Boulevard
Batesville, IN 47006

Ph:  812-931-5054
Fax: 812-931-5190    

John Zerkle

Senior Vice President,

General Counsel and

Secretary

One Batesville Boulevard

Batesville, IN 47006

 

Ph. 812-931-3832

Fax: 812-931-1344

 

 



 2 

 

 

SCHEDULE B

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Acceptance” is defined in Section 2.1(e).

 

“Acceptance Day” is defined in Section 2.1(e).

 

“Acceptance Window” means, with respect to any Quotation, the time period
designated by Prudential during which the Company may elect to accept such
Quotation. If no such time period is designated by Prudential with respect to
any such Quotation, then the Acceptance Window for such Quotation will be 2
minutes after the time Prudential shall have provided such Quotation.

 

“Accepted Note” is defined in Section 2.1(e).

 

“Acquisition” is defined in Section 10.9(a).

 

“Affiliate” means, at any time, (a) with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified and (b)
with respect to Prudential, shall include any managed account, investment fund
or other vehicle for which Prudential or any Prudential Affiliate acts as
investment advisor or portfolio manager. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.

 

“Airport Access and Use Agreement” means that certain Airport Access and Use
Agreement dated on or about March 21, 2008 by and between Hill-Rom Company, Inc.
(“Hill-Rom”), an Indiana corporation, and Batesville Services, Inc. (“Batesville
Services”), an Indiana corporation.

 

“Amendment No. 4” means that certain Amendment No. 4 to Private Shelf Agreement
dated as of December 8, 2017.

 

“Amendment No. 4 Effective Date” means the “Effective Date” as defined in
Amendment No. 4.

 

“Amendment No. 5” means that certain Amendment No. 5 to Private Shelf Agreement
dated as of September 4, 2019.

 

“Amendment No. 5 Effective Date” means the “Effective Date” as defined in
Amendment No. 5.

 

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

 



 B-1 

 

 

“Applicable Currency” means (i) with respect to any Notes denominated in
Dollars, Dollars, (ii) with respect to any Notes denominated in Euros, Euros,
(iii) with respect to any Notes denominated in British Pounds, British Pounds,
(iv) with respect to any Notes denominated in Canadian Dollars, Canadian
Dollars, and (v) with respect to any Notes denominated in Swiss Francs, Swiss
Francs.

 

“Applicable Quarter” is defined in Section 9.10.

 

“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on the balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Authorized Officer” means (i) in the case of the Company, its chief executive
officer, its chief financial officer, any other Person authorized to act on
behalf of the Company and designated as an “Authorized Officer” in the
Information Schedule attached hereto or any other Person authorized by the
Company to act on behalf of the Company and designated as an “Authorized
Officer” of the Company for the purpose of this Agreement in an Officer’s
Certificate executed by the Company’s chief executive officer or chief financial
officer and delivered to Prudential, and (ii) in the case of Prudential, any
officer of Prudential designated as its “Authorized Officer” in the Information
Schedule or any officer of Prudential designated as its “Authorized Officer” for
the purpose of this Agreement in a certificate executed by one of its Authorized
Officers or a lawyer in its law department. Any action taken under this
Agreement on behalf the Company by any individual who on or after the date of
this Agreement shall have been an Authorized Officer of the Company and whom
Prudential in good faith believes to be an Authorized Officer of the Company at
the time of such action shall be binding on the Company even though such
individual shall have ceased to be an Authorized Officer, and any action taken
under this Agreement on behalf of Prudential by any individual who on or after
the date of this Agreement shall have been an Authorized Officer of Prudential
and whom the Company in good faith believes to be an Authorized Officer of
Prudential at the time of such action shall be binding on Prudential even though
such individual shall have ceased to be an Authorized Officer of Prudential.

 

“Available Currencies” means Dollars, Euros, British Pounds, Canadian Dollars
and Swiss Francs.

 

“Available Facility Amount” is defined in Section 2.1(a).

 

“Below Investment Grade Rating” in respect of any Person means, at any time of
determination, there exists an Active Rating of less than: (i) “BBB-” by
Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies, or
any successor thereof (“S&P”), (ii) “BBB-” by Fitch Ratings, Ltd., or any
successor thereof (“Fitch”), (iii) “Baa3” by Moody’s Investors Service, Inc., or
any successor thereof (“Moody’s”) or (iv) an equivalent Solicited rating by any
other nationally recognized statistical rating agency. For purposes of this
definition, (1) “Active Rating” means any rating other than a rating that both
(a) has not been determined or refreshed by the applicable statistical rating
agency within the last 12 months and (b) the Company has formally requested that
the applicable statistical rating agency terminate such rating; and (2)
“Solicited” means any rating that has been requested by or paid for by the
Company.

 



 B-2 

 

 

“Bengal” means Milacron Holdings Corp., a Delaware corporation.

 

“Bengal Acquisition” means the acquisition of all of the outstanding equity
interests of Bengal by the Company (through the merger of its Subsidiary Bengal
Holding and Bengal, with Bengal as the surviving corporation) pursuant to the
Bengal Acquisition Agreement.

 

“Bengal Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of July 12, 2019 (together with all exhibits, schedules and disclosure letters
thereto), by and among Bengal, the Company and Bengal Holding, as in effect on
July 12, 2019.

 

“Bengal Holding” means Bengal Delaware Holding Corporation, a Delaware
corporation.

 

“Blocked Person” is defined in Section 5.16(a).

 

“British Pound” and “£” means the lawful currency of Great Britain.

 

“Business Day” means (i) other than as provided in clauses (ii) and (iii) below,
any day other than a Saturday, a Sunday or a day on which commercial banks in
New York City or with respect to Swiss Francs only, in Zurich, Switzerland, or,
with respect to Canadian Dollars only, in Toronto, Canada, or with respect to
British Pounds only, in London, England, are authorized or required to be closed
or, with respect to Euros only, a day which is not a TARGET Settlement Day, (ii)
for purposes of Section 2.1(c) only, any day which is both a New York Business
Day and a day on which Prudential is open for business and (iii) for purposes of
Section 8.7, (a) if with respect to Notes denominated in Dollars, a New York
Business Day, (b) if with respect to Notes denominated in British Pounds, any
day which is both a New York Business Day and a day on which commercial banks
are not required or authorized to be closed in London, (c) if with respect to
Notes denominated in Euros, any day which is both a New York Business Day and a
TARGET Settlement Day, (d) if with respect to Notes denominated in Canadian
Dollars, any day which is both a New York Business Day and a day on which
commercial banks are not required or authorized to be closed in Toronto, Canada,
and (e) if with respect to Notes denominated in Swiss Francs, any day which is
both a New York Business Day and a day on which commercial banks are not
required or authorized to be closed in Zurich, Switzerland.

 

“Canadian Dollar” and “C$” means the lawful currency of Canada.

 

“Cancellation Date” is defined in Section 2.1(g)(iv).

 

“Cancellation Fee” is defined in Section 2.1(g)(iv).

 



B-3

 

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than any member or members of
the Hillenbrand Family Group, of Equity Interests representing more than 40% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Company or (b) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated by the board of directors of the Company nor (ii)
appointed by directors so nominated.

 

“Closing Day” means, with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Confirmation of Acceptance for such Accepted Note, provided that (i) if the
Company and the Purchaser which is obligated to purchase such Accepted Note
agree on an earlier Business Day for such closing, the “Closing Day” for such
Accepted Note shall be such earlier Business Day, and (ii) if the closing of the
purchase and sale of such Accepted Note is rescheduled pursuant to Section 3.2,
the Closing Day for such Accepted Note, for all purposes of this Agreement
except references to “original Closing Day” in Section 2.1(g)(iii), shall mean
the Rescheduled Closing Day with respect to such Accepted Note. A “Closing Day”
is sometimes herein referred to as a “Closing”.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Company” means Hillenbrand, Inc., an Indiana corporation.

 

“Competitor” means any Person (other than any Purchaser or any Person described
in clause (c) of the definition of Institutional Investor) who is substantially
engaged in any of the principal lines of business of the Company or any of its
Subsidiaries, subject to compliance with Section 10.6, provided that the
provision of investment advisory services by a Person to a Plan or Non U.S. Plan
which is owned or controlled by a Person which would otherwise be a Competitor
shall not of itself cause the Person providing such services to be deemed to be
a Competitor if such Person has established procedures which will prevent
confidential information supplied to such Person by the Company or any of its
Subsidiaries from being transmitted or otherwise made available to such Plan or
Non U.S. Plan or Person owning or controlling such Plan or Non U.S. Plan.

 

“Confidential Information” is defined in Section 21.

 

“Confirmation of Acceptance” is defined in Section 2.1(e).

 

“Confirmation of Guaranty Agreement” is defined in Section 4.5(c).

 



B-4

 

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, without duplication, and to the extent deducted
from revenues in determining Consolidated Net Income for such period, (i)
interest expense, (ii) income tax expense, (iii) depreciation expense, (iv)
amortization expense, (v) all non-cash expenses, charges or losses, (vi) losses
attributable to the early extinguishment of Indebtedness, (vii)(A) cash fees,
costs, expenses, premiums, penalties or other losses incurred in connection with
any acquisition, any asset sale or other disposition, any recapitalization, any
investment, any issuance of equity interests by the Company or any issuance,
incurrence or repayment of any Indebtedness by the Company or its Subsidiaries,
the amortization of any deferred financing charges, and/or any refinancing
transaction or modification or amendment of any debt instrument (including any
transaction undertaken but not completed) and (B) non-recurring or unusual
expenses, in an aggregate amount for clauses (A) and (B) not to exceed ten
percent (10%) of Consolidated EBITDA for any Reference Period (as calculated
without giving effect to the add-back of any item pursuant to this clause (vii))
and (viii) M&A, legal and other out-of-pocket transaction fees and expenses of
the Company and Bengal relating to the Bengal Acquisition and any financing
related thereto (including, without limitation, any issuance, incurrence or
repayment of any Indebtedness by the Company, Bengal or their respective
Subsidiaries, the amortization of any deferred financing charges, and/or any
refinancing transaction or modification or amendment of any debt instrument
(including any transaction undertaken but not completed) related thereto) minus,
to the extent included in Consolidated Net Income, (1) interest income, (2)
income tax benefits (to the extent not netted from tax expense), (3) any cash
payments made during such period in respect of items described in clause (v)
above subsequent to the fiscal quarter in which the relevant non-cash expense,
charge or loss were incurred and (4) gains attributable to the early
extinguishment of Indebtedness, all calculated for the Company and its
Subsidiaries in accordance with GAAP on a consolidated basis. For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each such period, a “Reference Period”), (i) if at any time during
such Reference Period the Company or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a pro forma basis as if such Material Acquisition
occurred on the first day of such Reference Period. As used herein, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes (i) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of a
Person, and (b) involves the payment of consideration by the Company and its
Subsidiaries in excess of $10,000,000; and “Material Disposition” means any
sale, transfer or disposition of property or series of related sales, transfers,
or dispositions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves gross proceeds to the Company or any of
its Subsidiaries in excess of $10,000,000.

 

“Consolidated Indebtedness” means at any time the aggregate Indebtedness of the
Company and its Subsidiaries calculated on a consolidated basis as of such time
in accordance with GAAP.

 



B-5

 

 

“Consolidated Interest Expense” means, with reference to any period, the
interest payable on, and amortization of debt discount in respect of, all
Indebtedness of the Company and its Subsidiaries calculated on a consolidated
basis for such period in accordance with GAAP. In the event that the Company or
any Subsidiary shall have completed a Material Acquisition or a Material
Disposition since the beginning of the relevant period, Consolidated Interest
Expense shall be determined for such period on a pro forma basis as if such
acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

 

“Consolidated Revenues” means, with reference to any period, total revenues of
the Company and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.

 

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Total Assets minus the Intangible Assets of the Company and its
Subsidiaries on such date.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” with respect to any Note, has the meaning given in such Note.

 

“Delayed Delivery Fee” is defined in Section 2.1(g)(iii).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback transaction) of any property by
any Person, including any sale, assignment (excluding any Lien), transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Dollars” or “$” means lawful money of the United States of America.

 



B-6

 

 

“Dollar Equivalent” means, with respect to any Notes or Accepted Notes
denominated or to be denominated in any Available Currency other than Dollars
(“Non-Dollar Notes”), the Dollar equivalent of the principal amount of such
Non-Dollar Notes, in each case as set forth in the records of Prudential.

 

“Domestic Foreign Holdco Subsidiary” means a Subsidiary organized under the laws
of a jurisdiction located in the United States of America (excluding any
possession or territory thereof), substantially all of the assets of which
consist of the Equity Interests (including Equity Interests held through
entities disregarded from their owner for U.S. federal income tax purposes) of
(and/or receivables or other amounts due from) one or more Foreign Subsidiaries
that are “controlled foreign corporations” within the meaning of section 957 of
the Code, so long as such Domestic Subsidiary (i) does not conduct any business
or other activities other than the ownership of such Equity Interests and/or
receivables and (ii) does not incur, and is not otherwise liable for, any
Indebtedness (other than intercompany indebtedness permitted by Section
10.3(g)), in each case, other than immaterial assets and activities reasonably
related or ancillary thereto.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America (excluding any possession
or territory thereof) other than any Domestic Foreign Holdco Subsidiary.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments or injunctions, issued, promulgated or
entered into by any Governmental Authority, relating to pollution or protection
of the environment, preservation or reclamation of natural resources or the
management, release or threatened release of or governing exposure to any
Hazardous Material.

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Company or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“EONIA” means (i) the applicable overnight rate calculated by the Banking
Federation of the European Union for the relevant Business Day, displayed on the
EONIA Screen of Reuters, or such other display as may replace page 247 on the
EONIA Screen of Reuters, displaying the appropriate rate or (ii) if no such rate
is displayed on such EONIA Screen or other display, the arithmetic mean of the
rates (rounded upwards to four decimal places) as quoted by Citibank N.A. to
leading banks in the European interbank market, at or about 7.00 p.m. Central
European time on such day for the offering of deposits in euro for the period
from one Business Day to the immediately following Business Day and, in relation
to a day that is not a Business Day, EONIA for the immediately preceding
Business Day.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 



B-7

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other similar rights entitling the holder thereof to purchase or acquire any
of the foregoing; provided that “Equity Interests” shall not include
Indebtedness that is convertible into Equity Interests.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which any notice period is waived); (b) the failure to satisfy the
“minimum funding standard” (as defined in Section 412 of the Code or Section 302
of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Company or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Company or
any ERISA Affiliate from the PBGC or a plan administrator of any written notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Company or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by the Company or any ERISA Affiliate of any written
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any written notice, concerning the imposition upon the Company or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in critical or
endangered status, within the meaning of ERISA.

 

“Euro” or “€” means the unit of single currency of the Participating Member
States.

 

“Event of Default” is defined in Section 11.

 

“Excess Leverage Fee” is defined in Section 9.10.

 

“Facility” is defined in Section 2.1(a).

 

“Farm Agreement” means that certain Tenants in Common Agreement dated on or
about March 21, 2008 between Hill-Rom Company, Inc., an Indiana corporation, and
BCC JAWACDAH Holdings, LLC, an Indiana limited liability company.

 

“Financial Covenant” means any covenant related to a numerical measure of a
balance sheet condition, the results of operations or cash flow, or other
financial condition, including, without limitation, any provision involving a
measurement of the Company’s leverage, ability to cover expenses, earnings, net
income, fixed charges, interest expense, net worth or other component of the
Company’s or a Foreign Subsidiary’s consolidated financial position, results of
operations, shareholders’ equity, assets or liability (however expressed and
whether stated as a ratio, as a fixed threshold, as an event of default or
otherwise).

 



B-8

 

 

“Foreign Credit Facility” means, as to any Foreign Subsidiary Borrower, any
credit agreement, loan agreement, note purchase agreement or similar agreement
evidencing a credit facility, and any amendments thereto, creating or evidencing
indebtedness for borrowed money of such Foreign Subsidiary Borrower.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means any “Foreign Subsidiary Borrower” under, and
as defined in, the Primary Credit Facility.

 

“Foreign Subsidiary Debt Limit” is defined in Section 10.3.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means

 

(a)          the government of

 

(i)            the United States of America or the jurisdiction of organization
of the Company or any State or other political subdivision of either thereof, or

 

(ii)           any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

 

(b)          any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the lesser of (a) the stated
or determinable amount of the primary payment obligation in respect of which
such Guarantee is made and (b) the maximum amount for which the guaranteeing
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary payment obligation and the maximum amount for
which such guaranteeing Person may be liable are not stated or determinable, in
which case the amount of the Guarantee shall be such guaranteeing Person’s
maximum reasonably possible liability in respect thereof as reasonably
determined by the Company in good faith.

 



B-9

 

 

“Guarantor” means any party to a Guaranty Agreement.

 

“Guaranty Agreement” is defined in Section 4.5(b).

 

“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants and contaminants
listed, defined, designated, regulated or classified under applicable
Environmental Laws as hazardous, toxic, radioactive, dangerous, a pollutant, a
contaminant, petroleum, oil or words of similar meaning or effect, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose duration (as determined by Prudential) most
closely matches the duration of such Accepted Note.

 

“Hillenbrand Family Group” means the descendants of John A. Hillenbrand and
members of such descendants’ families and trusts for the benefit of such
Persons.

 

“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.1.

 

“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, but only to the extent included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments, (c) all
obligations of such Person to pay the deferred purchase price of property or
services (other than accounts payable incurred in the ordinary course of
business or any earn-out obligations), (d) indebtedness (excluding prepaid
interest thereon) secured by a Lien on property owned or being purchased by such
Person (including indebtedness arising under conditional sales or other title
retention agreements), whether or not such indebtedness shall have been assumed
by such Person or is limited in recourse, (e) all obligations of such Person for
unreimbursed payments made under letters of credit (including standby and
commercial), bankers’ acceptances and bank guarantees, (f) all obligations in
respect of capital leases of such Person, (g) (only for purposes of calculating
Consolidated Indebtedness) net obligations of such Person under any Swap
Agreement pertaining to interest rates and (h) all Guarantees of such Person in
respect of any of the foregoing. For purposes hereof, the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation, limited liability company or
other limited liability entity) in which such person is a general partner or a
joint venture, unless such Indebtedness is expressly made non-recourse to such
Person. The amount of any net obligation under any Swap Agreement on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of any capital lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 



B-10

 

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

Upon the defeasance or satisfaction and discharge of Indebtedness in accordance
with the terms of the documents governing such Indebtedness, such Indebtedness
will cease to be “Indebtedness” hereunder (upon the giving or mailing of a
notice of redemption and redemption funds being deposited with a trustee or
paying agent or otherwise segregated or held in trust or under an escrow or
other funding arrangement for the sole purpose of repurchasing, redeeming,
defeasing, repaying, satisfying and discharging, or otherwise acquiring or
retiring such Indebtedness, or other substantially comparable processes).

 

“Institutional Accredited Investor” means an institutional accredited investor
as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Intangible Assets” means the aggregate amount, for the Company and its
Subsidiaries on a consolidated basis, of all assets classified as intangible
assets under GAAP, including, without limitation, customer lists, acquired
technology, goodwill, computer software, trademarks, patents, copyrights,
organization expenses, franchises, licenses, trade names, brand names, mailing
lists, catalogs, unamortized debt discount and capitalized research and
development costs.

 

“Interest Coverage Ratio” is defined in Section 10.9(b).

 

“Issuance Fee” is defined in Section 2.1(g)(ii).

 

“Issuance Period” is defined in Section 2.1(b).

 

“Joint Ownership Agreements” means the four (4) Joint Ownership Agreements with
respect to the joint ownership of the aircraft described therein, dated on or
about March 21, 2008 by and among Hill-Rom and Batesville Services.

 



B-11

 

 

“Leverage Holiday Period” is defined in Section 10.9(a).

 

“Leverage Ratio” is defined in Section 10.9(a).

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Liquidity Amount” means, as of any date of determination, the lesser of (i) the
sum of (a) 100% of the unrestricted and unencumbered cash and cash equivalents
maintained by the Company and its Subsidiaries in the United States as of such
date, plus (b) 70% of the unrestricted and unencumbered cash and cash
equivalents maintained by the Company and its Subsidiaries outside of the United
States as of such date and (ii) $100,000,000; provided, however, that amounts
calculated under this definition shall exclude any amounts that would not be
considered “cash” or “cash equivalents” as recorded on the books of the Company
or the applicable Subsidiary.

 

“Make-Whole Amount” is defined in Section 8.7.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Company and its
Subsidiaries taken as a whole.

 

“Material Acquisition” is defined in the definition of “Consolidated EBITDA”.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Company and the Subsidiaries taken as a
whole, (b) the ability of the Transaction Parties to perform their material
obligations under the Transaction Documents or (c) the material rights or
remedies of any holder of a Note under the Transaction Documents.

 

“Material Disposition” is defined in the definition of “Consolidated EBITDA”.

 

“Material Foreign Credit Facility” means any Foreign Credit Facility entered
into on or after the Amendment No. 4 Effective Date by a Foreign Subsidiary
Borrower in a principal amount outstanding or available and committed for
borrowing greater than $200,000,000 (or the equivalent of such amount in the
relevant currency of payment, determined as of the date of the closing of such
facility based on the exchange rate of such other currency); provided for the
avoidance of doubt “Material Foreign Credit Facility” shall not include (i) the
Primary Credit Facility or (ii) any agreements evidencing Indebtedness incurred
pursuant to Section 10.3(n); provided further that any such Foreign Credit
Facility shall only be a Material Foreign Credit Facility for so long as such
principal amount outstanding or available and committed for borrowing is greater
than $200,000,000.

 



B-12

 

 

“Material Indebtedness” means, as of any date, Indebtedness (other than the
Indebtedness under the Notes), or the net obligations in respect of one or more
Swap Agreements, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $75,000,000 as of such date. For purposes
of determining Material Indebtedness, the “principal amount” of the net
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be deemed to be the Swap Termination Value thereof as of such
date.

 

“Material Subsidiary” means, as of any date of determination, each Subsidiary
either (i) having (together with its subsidiaries) assets that constitute five
percent (5%) or more of the Consolidated Total Assets of the Company and its
Subsidiaries or (b) having (together with its Subsidiaries) revenues that
constitute five percent (5%) or more of the Consolidated Revenues of the Company
and its Subsidiaries, in each case as of the last day of the immediately
preceding fiscal year of the Company for which annual financial statements are
available.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“New York Business Day” means any day other than a Saturday, a Sunday or a day
on which commercial banks in New York are required or authorized to be closed.

 

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

 

“Notes” is defined in Section 1.1.

 

“OFAC” is defined in Section 5.16(a).

 

“OFAC Listed Person” is defined in Section 5.16(a).

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer of the
Company or of any other officer of the Company whose responsibilities extend to
the subject matter of such certificate.

 



B-13

 

 

“Overnight Interest Rate” means with respect to an Accepted Note denominated in
a currency other than Dollars, the actual rate of interest, if any, received by
the Purchaser which intends to purchase such Accepted Note on the overnight
deposit of the funds intended to be used for the purchase of such Accepted Note,
it being understood that reasonable efforts will be made by or on behalf of the
Purchaser to make any such deposit in an interest bearing account.

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

“PPSA” means the Personal Property Security Act or other personal property
security legislation of the applicable Canadian province or provinces in respect
of any Transaction Party or any Subsidiary (including the Civil Code of the
Province of Quebec) as all such legislation now exists or may from time to time
to hereafter be amended, modified, recodified, supplemented or replaced,
together with all rules, regulations and interpretations thereunder or related
thereto.

 

“Primary Credit Facility” means the Third Amended and Restated Credit Agreement,
dated as of August 28, 2019, among the Company, the subsidiary borrowers party
thereto, the subsidiary guarantors party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, as amended, restated,
amended and restated, refinanced or replaced from time to time.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Prudential” is defined in the addressee line to this Agreement.

 

“Prudential Affiliate” means any Affiliate of Prudential.

 

“PTE” is defined in Section 6.2.

 

“Purchaser” is defined in the addressee line to this Agreement.

 



B-14

 

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

 

“Quotation” shall have the meaning provided in paragraph 2.1(d).

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Request for Purchase” is defined in Section 2.1(c).

 

“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates). At any time that there are no Notes
outstanding the “Required Holders” shall mean Prudential.

 

“Rescheduled Closing Day” is defined in Section 3.2.

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sale of Assets Covenant” means any restriction or limitation on the sale,
transfer or other disposition of property (however expressed and whether stated
as a ratio, a fixed threshold, as an event of default or otherwise).

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

 



B-15

 

 

“Series” is defined in Section 1.1.

 

“Significant Acquisition” is defined in Section 10.9(a).

 

“Significant Acquisition Election” is defined in Section 10.9(a).

 

“Specified Senior Notes” means one or more series of senior unsecured debt
securities of the Company issued to finance the Bengal Acquisition and other
transactions related thereto.

 

“Specified Senior Notes Indebtedness” means Indebtedness in respect of the
Specified Senior Notes.

 

“Specified Senior Notes Indenture” means that certain indenture and/or
supplemental indenture pursuant to which the Specified Senior Notes will be
issued.

 

“Structuring Fees” is defined in Section 2.1(g)(i).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, (i)
with respect to any financial statements and financial covenant calculations
(including the defined terms used therein), any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, and (ii) for all other purposes of the Transaction Documents, a
corporation, partnership, joint venture, limited liability company or other
business entity of which a majority of the equity securities or other ownership
interests having ordinary voting power for the election of directors or other
governing body (other than equity securities or other ownership interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned (or, in the case of a Person which is treated as a
consolidated subsidiary for accounting purposes, the management of which is
otherwise controlled) directly, or indirectly through one or more
intermediaries, or both, by such Person.

 

“Subsidiary” means any subsidiary of the Company.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 



B-16

 

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in subsection (a), the amount(s) determined as
the mark-to-market value(s) for such Swap Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements.

 

“TARGET Settlement Day” means a day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer payment system (or any successor
thereto) is open for the settlement of payments in Euro.

 

“Tax” means any tax (whether income, documentary, sales, stamp, registration,
issue, capital, property, excise or otherwise), duty, assessment, levy, impost,
fee, compulsory loan, charge or withholding.

 

“Transaction Documents” means this Agreement, the Notes and the Guaranty
Agreements.

 

“Transaction Parties” means the Company and the Guarantors.

 

“Treasury Stock” means capital stock of the Company owned by the Company and
held in treasury.

 

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 



B-17

 

 

EXHIBIT 1

 

[Form of Note]

 

THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND WITHOUT A VIEW TO DISTRIBUTION
AND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), OR
UNDER STATE SECURITIES LAWS. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION OF THIS NOTE OR ANY INTEREST OR PARTICIPATION
THEREIN MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS.

 

Hillenbrand, Inc.           [____]% Series ___ Senior Note Due [__________,
____]  

 

 

No. [_____]  [Date] PPN[______________]    ORIGINAL PRINCIPAL AMOUNT:   
ORIGINAL ISSUE DATE:    INTEREST RATE:    INTEREST PAYMENT DATES:    FINAL
MATURITY DATE:    PRINCIPAL PREPAYMENT DATES AND AMOUNTS:   

 

For Value Received, the undersigned, HILLENBRAND, INC. (herein called the
“Company”), a corporation organized and existing under the laws of Indiana,
hereby promises to pay to [____________] the principal sum of
[___________________] [DOLLARS] [EUROS] [BRITISH POUNDS] [CANADIAN DOLLARS]
[SWISS FRANCS] [on the Final Maturity Date specified above (or so much thereof
as shall not have been prepaid),][, payable on the Principal Prepayment Dates
and in the amounts specified above, and on the Final Maturity Date specified
above in an amount equal to the unpaid balance of the principal hereof,] with
interest (computed on the basis of [a 360-day year of twelve 30-day months] [FOR
NOTES DENOMINATED IN DOLLARS, EUROS, OR SWISS FRANCS] [the actual number of days
elapsed and a 365-day year] [FOR NOTES DENOMINATED IN BRITISH POUNDS] [the
actual number of days in such year] [FOR NOTES DENOMINATED IN CANADIAN DOLLARS])
(a) on the unpaid balance hereof at the Interest Rate per annum specified above,
payable on each Interest Payment Date specified above and on the Final Maturity
Date specified above, commencing with the Interest Payment Date next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum (the “Default
Rate”) from time to time equal to the greater of (i) 2% over the Interest Rate
specified above or (ii) 2% over [FOR DOLLAR, BRITISH POUND DENOMINATED NOTES,
CANADIAN DOLLAR OR SWISS FRANCS] [the rate of interest publicly announced by
JPMorgan Chase Bank, N.A., from time to time in New York, New York as its “base”
or “prime” rate] [FOR EURO DENOMINATED NOTES USE] [EONIA], payable on each
Interest Payment Date as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

EXHIBIT 1





 

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in [lawful money of the [United States of
America][United Kingdom][Canada][Switzerland]][the single currency of the
European Union] at [_____] or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the
Private Shelf Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Private Shelf Agreement, dated as of December 6, 2012 (as from
time to time amended, the “Private Shelf Agreement”), between the Company, on
one hand, and PGIM, Inc. and each Prudential Affiliate which becomes a party
thereto, on the other hand, and is entitled to the benefits thereof. Each holder
of this Note will be deemed, by its acceptance hereof, to have (i) agreed to the
confidentiality provisions set forth in Section 21 of the Private Shelf
Agreement and (ii) made the representation set forth in Section 6.2 of the
Private Shelf Agreement. Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the
Private Shelf Agreement.

 

This Note is a registered Note and, as provided in the Private Shelf Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

[The Company will make required prepayments of principal on the dates and in the
amounts specified above and in the Private Shelf Agreement.] This Note is [also]
subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Private Shelf Agreement, but not
otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Private Shelf Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

Any transferee of this Note or any interest therein, by its acceptance thereof,
shall be deemed to have made the representations set forth in Section 6 of the
Private Shelf Agreement. The Company shall not be required to register the
transfer of any Note to any Person unless the Company receives from the proposed
transferee a written instrument in form and substance reasonably satisfactory to
the Company in which such transferee makes the representations and warranties
set forth in Section 6 of the Private Shelf Agreement.

 

  Hillenbrand, Inc.               By:       [Title]

 



2

 

 

EXHIBIT 2

 

[FORM OF REQUEST FOR PURCHASE]

Hillenbrand, Inc.

 

Reference is made to the Private Shelf Agreement (the “Agreement”), dated as of
December 6, 2012, among Hillenbrand, Inc. (the “Company”), on one hand, and
PGIM, Inc. (“Prudential”) and each Prudential Affiliate which becomes party
thereto, on the other hand. Capitalized terms used and not otherwise defined
herein shall have the respective meanings specified in the Agreement.

 

Pursuant to Section 2.1(c) of the Agreement, the undersigned Hillenbrand, Inc.
(the “Company”), hereby makes the following Request for Purchase:

 

1.Currency: [Dollars/Euros/British Pounds/Canadian Dollars/Swiss Francs]

 

2.Aggregate principal amount of
the Notes covered hereby
(the “Notes”) ................... [$][₤][€][C$][FR]__________1

 

3.Interest Payment Period: [quarterly or semiannually in arrears]

 

4.Individual specifications of the Notes:

 

     Principal    Final  Prepayment  Interest    Principal  Maturity  Dates and 
Payment Amount  Date  Amounts  Period                    [____] in arrears

 

5.Use of proceeds of the Notes:

 

6.Proposed day for the closing of the purchase and sale of the Notes:

 

7.The purchase price of the Notes is to be transferred to:

 

Name and Address       and ABA Routing   Number of   Number of Bank   Account  
               

 







 



1Minimum principal amount of $10,000,000 (or its equivalent in the Available
Currency).

 

EXHIBIT 2







 

 

 

8.The Company certifies that (a) the representations and warranties contained in
Section 5 of the Agreement are true on and as of the date of this Request for
Purchase and (b) that there exists on the date of this Request for Purchase no
Event of Default or Default.

 

10.The Issuance Fee to be paid pursuant to the Agreement will be paid by the
Company on the closing date.

 

Dated:     [ ]                     By:       Authorized Officer

 



2

 

 



 

EXHIBIT 3

 

[FORM OF CONFIRMATION OF ACCEPTANCE]

 

Reference is made to the Private Shelf Agreement (the “Agreement”), dated as of
December 6, 2012 between Hillenbrand, Inc., (the “Company”), on one hand, and,
on the other hand, PGIM, Inc. (“Prudential”) and each Prudential Affiliate which
becomes party thereto. All terms used herein that are defined in the Agreement
have the respective meanings specified in the Agreement.

 

Prudential or the Prudential Affiliate which is named below as a Purchaser of
Notes hereby confirms the representations as to such Notes set forth in Section
6 of the Agreement, and agrees to be bound by the provisions of the Agreement
applicable to the Purchasers or holders of the Notes.

 

Pursuant to Section 2.1(e) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:

 

I. Accepted Notes:   Aggregate principal amount: [$][Euros][British
Pounds][Canadian Dollars][Swiss Francs] __________________

 

(A) (a) Name of Purchaser:   (b) Principal amount:   (c) Final maturity date:  
(d) Principal prepayment dates and amounts:   (e) Interest rate:   (f) Interest
payment period: [_______] in arrears   (g) Payment and notice instructions: As
set forth on attached     Purchaser Schedule       (B) (a) Name of Purchaser:  
(b) Principal amount:   (c) Final maturity date:   (d) Principal prepayment
dates and amounts:   (e) Interest rate:   (f) Interest payment period: [_______]
in arrears   (g) Payment and notice instructions: As set forth on attached    
Purchaser Schedule       [(C), (D)..... same information as above.]

 

EXHIBIT 3





 

 

 

II.Closing Day:

 

  [______________________]           By:     Name:     Title:     Dated:        
  PGIM, Inc.           By:       Vice President         [Prudential Affiliate]  
        By:       Vice President

 

[ATTACH PURCHASER SCHEDULES]

 



2

 

 

EXHIBIT 4.4(a)

 

MATTERS TO BE COVERED BY
OPINIONS OF SPECIAL COUNSEL
TO THE TRANSACTION PARTIES

 

The following matters are to be covered in opinions provided by United States,
New York and Indiana counsel for the Transaction Parties, allocated between such
counsel as appropriate, subject to customary assumptions, limitations and
qualifications. All capitalized terms used herein without definition shall have
the meanings ascribed thereto in the Private Shelf Agreement.

 

·Due organization and valid existence of each Transaction Party

·Power and authority of each Transaction Party to execute and deliver the
Transaction Documents to which such Transaction Party is a party and to perform
such Transaction Party’s obligations thereunder

·Due authorization, execution and delivery of the Transaction Documents and
enforceability of Transaction Documents against the Transaction Parties party
thereto

·No governmental approvals required in connection with the Transaction Documents

·No registration required to issue the Notes under Securities Act of 1933 or
Trust Indenture Act of 1939

·No conflicts of any Transaction Document with contracts, judgments of
governmental authorities or law

·No Transaction Party is an Investment Company under the Investment Company Act
of 1940

·No violation of Regulations T, U or X of the Board of Governors of the United
States Federal Reserve System, 12 CFR, Part 220, Part 221 and Part 224,
respectively

 

EXHIBIT 4.4(a)



 

 



 

EXHIBIT 4.4(b)

 

Matters to be covered in
Opinion of Special Counsel
to The Purchasers

 

The closing opinion of Schiff Hardin LLP, special counsel to the Purchasers,
called for by Section 4.4(b) of the Agreement, shall be dated the date of the
Closing and addressed to the Purchasers, shall be satisfactory in form and
substance to the Purchasers and shall be to the effect that:

 

1.             The Company is a corporation validly existing and in good
standing under the laws of the State of Indiana.

 

2.             Each Transaction Party other than the Company executing and
delivering Transaction Documents at such Closing is validly existing as a
corporation or limited liability company and is in good standing under the laws
of its state of incorporation or formation.

 

3.             The Company and each other Transaction Party executing and
delivering Transaction Documents at such Closing has the corporate or limited
liability company power and authority to execute, deliver and perform its
obligations under the Agreement and the other Transaction Documents being
executed or delivered at such Closing. The execution, delivery and performance
thereof by the Company and each such other Transaction Party has been duly
authorized by all necessary corporate or limited liability company action on the
part of the Company and each such other Transaction Party, as the case may be,
and the Agreement and such other Transaction Documents being executed or
delivered at such Closing have been duly executed and delivered by the Company
and each such other Transaction Party.

 

4.             The Agreement and the other Transaction Documents being executed
or delivered at such Closing constitute the legal, valid and binding obligations
of the Company and each other Transaction Party thereto enforceable against such
Person in accordance with its terms.

 

5.             In view of the circumstances surrounding the sale and delivery of
the Notes being issued at such Closing and on the basis of the representations
made by the Company in Section 5.13 of the Agreement and by you in Section 6.1
of the Agreement, it is not necessary in connection with the offering, issuance
and delivery of such Notes under the circumstance contemplated by the Agreement
to register such Notes under the Securities Act or to qualify and indenture in
respect of such Notes under the Trust Indenture Act of 1939, as amended and now
in effect.

 

The opinion of Schiff Hardin LLP shall also state that the opinions of counsel
to the Transaction Parties being delivered pursuant to Section 4.4(a) of the
Agreement are satisfactory in scope and form to Schiff Hardin LLP and that, in
their opinion, the Purchasers are justified in relying thereon.

 

EXHIBIT 4.4(b)





 

 

 

In rendering the opinion set forth in paragraphs 1 and 2 above, Schiff Hardin
LLP may rely, as to matters referred to in paragraphs 1 and 2, solely upon an
examination of certificates of government officials, in each case as of a recent
date prior to the date hereof. The opinions set forth in paragraph 3 above may
only cover entities formed in Delaware, Illinois, or New York and in rendering
such opinions, Schiff Hardin LLP may rely upon the opinions of counsel to the
Transaction Parties being delivered pursuant to Section 4.4(a) of the Agreement.
The opinion of Schiff Hardin LLP is limited to the General Corporation Law of
the State of Delaware, the Limited Liability Company Act of the State of
Delaware, the laws of the State of New York and the federal laws of the United
States of America.

 

With respect to matters of fact upon which such opinion is based, Schiff Hardin
LLP may rely on appropriate certificates of public officials and officers of the
Transaction Parties and upon representations of the Transaction Parties and the
Purchasers delivered in connection with the issuance and sale of the Notes.

 

2

 





 

EXHIBIT 4.5(b)

 

[FORM OF]

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made as of [________ __, ___] by and among
each of the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Company which become parties to this Guaranty by executing a
joinder in the form attached as Annex I (a “Joinder”), the “Guarantors”) in
favor of the Holders of Guaranteed Obligations (as defined below).

 

WITNESSETH

 

WHEREAS, Hillenbrand, Inc., an Indiana corporation (the “Company”), on the one
hand, PGIM, Inc. (“Prudential”), and each Prudential Affiliate which becomes
party thereto, on the other hand, have entered into a certain Private Shelf
Agreement dated as of December 6, 2012 (as the same may be amended, modified,
supplemented and/or restated, and as in effect from time to time, the “Private
Shelf Agreement”), providing, subject to the terms and conditions thereof, for
the Company to sell its senior promissory notes from time to time (as amended,
restated, supplemented or otherwise modified from time to time, the “Notes”,
such term to include any such notes issued in substitution thereof pursuant to
Section 14 of the Private Shelf Agreement); and

 

WHEREAS, it is a condition precedent to the purchase of any Notes by the
Purchasers under the Private Shelf Agreement that each of the Guarantors shall
have executed and delivered this Guaranty, whereby each of the Guarantors shall
guarantee the payment when due of all of the Guaranteed Obligations (as defined
below); and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Company has provided, and such direct and indirect financial and other
support as the Company may in the future provide, to the Guarantors, and in
order to induce the Purchasers to purchase the Notes, each of the Guarantors is
willing to guarantee the Guaranteed Obligations.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.      Definitions. Terms used herein but not defined herein have, as
used herein, the respective meanings given such terms in the Private Shelf
Agreement.

 

SECTION 2.      Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants that:

 

(A)          It is a corporation, partnership or limited liability company duly
and properly incorporated or organized, as the case may be, validly existing and
(to the extent such concept applies to such entity) in good standing under the
laws of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority would not reasonably be expected to have a Material Adverse Effect.

 

EXHIBIT 4.5(b)





 

 

 

(B)           It (to the extent applicable) has the requisite power and
authority to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles regardless of whether considered in a proceeding in equity
or at law.

 

(C)          Neither the execution and delivery by such Guarantor of this
Guaranty, nor the consummation by such Guarantor of the transactions herein
contemplated, nor compliance by such Guarantor with the provisions hereof will:
(a) require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) violate the charter, by-laws or
other organizational documents of such Guarantor, (c) violate any applicable
material law or regulation or any order of any Governmental Authority, (d) 
violate or result in a default under any indenture, agreement or other
instrument binding upon such Guarantor or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by such
Guarantor, except for any such violation or right which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, or (e)  result in the creation or imposition of any Lien on any asset of
such Guarantor.

 

In addition to the foregoing, subject to Section 25, each of the Guarantors
covenants that, from the date such Guarantor becomes a party hereto and so long
thereafter as any Guaranteed Obligations (as defined below) shall remain unpaid,
it will fully comply with those covenants and agreements of the Company
applicable to such Guarantor set forth in the Private Shelf Agreement.

 

SECTION 3.      The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, or by
required or optional prepayment or by acceleration or otherwise) of (i) the
principal of, Make-Whole Amount, if any, with respect to, interest (including,
without limitation, interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) on, and any other amounts due under the Notes,
(ii) all other amounts payable by the Company under the Private Shelf Agreement
and the other Transaction Documents, and (iii) the punctual and faithful
performance, keeping, observance, and fulfillment by the Company of all of the
agreements, conditions, covenants, and obligations of the Company contained in
the Transaction Documents (all of the foregoing being referred to collectively
as the “Guaranteed Obligations,” and the holders of the Notes and Prudential
being referred to collectively as the “Holders of Guaranteed Obligations”). Upon
the occurrence and during the continuance of any Event of Default under the
Private Shelf Agreement, each of the Guarantors agrees that it shall forthwith
on demand by the holders entitled thereto pay such amount or perform such
obligation at the place and in the manner specified in the Private Shelf
Agreement, the Notes, or the relevant Transaction Document, as the case may be.
Each of the Guarantors hereby agrees that this Guaranty is an irrevocable
guaranty of payment and is not a guaranty of collection.

 



2

 

 

SECTION 4.     Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by, and each Guarantor hereby waives any defenses it may have (now or
in the future) by reason of:

 

(A)          (i) any extension, renewal, settlement, indulgence, compromise,
waiver or release of the Guaranteed Obligations, any part thereof, any agreement
relating thereto (including this Guaranty), or any obligation of any other
Guarantor, whether (in any such case) by operation of law or otherwise other
than as a result of the indefeasible payment in full in cash of the Guaranteed
Obligations; or (ii) any failure or omission to enforce any right, power or
remedy with respect to the Guaranteed Obligations, any part thereof, any
agreement relating thereto (including this Guaranty), or any obligation of any
other Guarantor;

 

(B)           any modification or amendment of or supplement to the Private
Shelf Agreement, the Notes, or any other Transaction Document, including,
without limitation, any such amendment which may increase the amount of, or the
interest rates applicable to, any of the Guaranteed Obligations or the issuance
from time to time of Notes;

 

(C)           any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of (i) any
collateral securing the Guaranteed Obligations or any part thereof, (ii) any
other guaranties with respect to the Guaranteed Obligations or any part thereof,
or (iii) any other obligation of any person or entity with respect to the
Guaranteed Obligations or any part thereof;

 

(D)          (i) any change in the corporate, partnership or other existence,
structure or ownership of the Company or any Guarantor, (ii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Company or
any Guarantor, or any of their respective assets or any resulting release or
discharge of any obligation of the Company or such Guarantor;

 

(E)           the existence of any claim, setoff or other rights which any
Guarantor may have at any time against the Company, any other Guarantor, or the
Holders of Guaranteed Obligations, whether in connection herewith or in
connection with any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(F)           (i) the enforceability or validity of the Guaranteed Obligations
or any part thereof or the genuineness, enforceability or validity of any
agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations or any part thereof, (ii) any other invalidity or
unenforceability relating to or against the Company or any other Guarantor of
any of the Guaranteed Obligations, for any reason, related to the Private Shelf
Agreement or any other Transaction Document, or (iii) any provision of
applicable law decree, order or regulation of any jurisdiction purporting to
prohibit the payment by the Company or any Guarantor, or otherwise affecting any
term of any of the Guaranteed Obligations;

 



3

 

 

(G)           the election by, or on behalf of, any one or more of the Holders
of Guaranteed Obligations, in any proceeding instituted under Chapter 11 of
Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

 

(H)          the failure of any other Guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

 

(I)            any other act or omission to act or delay of any kind by the
Company, any Guarantor or any Holders of Guaranteed Obligations, or any other
circumstance whatsoever which might, but for the provisions of this Section 4,
constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder except as provided in Section 5.

 

SECTION 5.      Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Subject to Section 25, each of the Guarantors’ obligations
hereunder shall remain in full force and effect until all Guaranteed Obligations
shall have been paid in full in cash and the Issuance Period shall have
terminated or expired (other than indemnities and other contingent obligations
not then due and payable and as to which no claim has been made). If at any time
any payment of the principal of or interest on any Note or any other amount
payable by the Company or any other party under the Private Shelf Agreement or
any other Transaction Document (including a payment effected through exercise of
a right of setoff) is rescinded, or is or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Company or otherwise
(including pursuant to a settlement entered into by a Transaction Party in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

 

SECTION 6.      General Waivers; Additional Waivers.

 

(A)          General Waivers. Each of the Guarantors irrevocably waives notice
of acceptance hereof, presentment, demand for performance, notice of protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any Person
against the Company, any other guarantor of the Guaranteed Obligations, or this
Guaranty (except if such notice is specifically required to be given to such
Guarantor hereunder or under the Transaction Documents).

 

(B)           Additional Waivers. Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives:

 

(i)            any right it may have to revoke this Guaranty as to future
indebtedness;

 

(ii)           (a) notice of any Notes issued or other financial accommodations
made or extended under the Transaction Documents or the creation or existence of
any Guaranteed Obligations; (b) notice of the amount of the Guaranteed
Obligations, subject, however, to each Guarantor’s right to make inquiry of the
Holders of Guaranteed Obligations to ascertain the amount of the Guaranteed
Obligations at any reasonable time; (c) notice of any adverse change in the
financial condition of the Company or of any other fact that might increase such
Guarantor’s risk hereunder; (d) notice of any Default or Event of Default;

 



4

 

 

(iii)           its right, if any, to require the Holders of Guaranteed
Obligations to institute suit against, or to exhaust any rights and remedies
which the Holders of Guaranteed Obligations have or may have against, the other
Guarantors or any third party; and each Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guaranteed Obligations shall have been fully and finally performed and
paid) of the other Guarantors or by reason of the cessation from any cause
whatsoever of the liability of the other Guarantors in respect thereof;

 

(iv)          (a) any rights to assert against the Holders of Guaranteed
Obligations any defense (legal or equitable), set-off, counterclaim, or claim
which such Guarantor may now or at any time hereafter have against the other
Guarantors or any other party liable to the Holders of Guaranteed Obligations
with respect to the Guaranteed Obligations; (b) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guaranteed Obligations or any security therefor; and
(c) any defense such Guarantor has to performance hereunder, and any right such
Guarantor has to be exonerated, arising by reason of: the impairment or
suspension of the Holders of Guaranteed Obligations’ rights or remedies against
the other Guarantors; the alteration by the Holders of Guaranteed Obligations of
the Guaranteed Obligations; any discharge of the other Guarantors’ obligations
to the Holders of Guaranteed Obligations by operation of law as a result of the
Holders of Guaranteed Obligations’ intervention or omission; or the acceptance
by the Holders of Guaranteed Obligations of anything in partial satisfaction of
the Guaranteed Obligations; and

 

(v)           any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Holders of Guaranteed
Obligations; or (b) any election by the Holders of Guaranteed Obligations under
Section 1111(b) of Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect (or any successor statute), to limit the amount of,
or any collateral securing, its claim against the Guarantors.

 

SECTION 7.      Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(A)          Subordination of Subrogation. Until the Guaranteed Obligations have
been fully and finally performed and paid in full in cash, the Guarantors
(i) shall have no right of subrogation with respect to such Guaranteed
Obligations, (ii) waive any right to enforce any remedy which the Holders of
Guaranteed Obligations now have or may hereafter have against the Company or any
Guarantor of all or any part of the Guaranteed Obligations, and (iii) waive any
benefit of, and any right to participate in, any security or collateral given to
the Holders of Guaranteed Obligations to secure the payment or performance of
all or any part of the Guaranteed Obligations or any other liability of the
Company to the Holders of Guaranteed Obligations. Should any Guarantor have the
right, notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off with respect to the Guaranteed Obligations that such
Guarantor may have to the payment in full in cash of the Guaranteed Obligations
and (B) waives any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Guaranteed Obligations are paid in full in
cash. Each Guarantor acknowledges and agrees that this subordination is intended
to benefit the Holders of Guaranteed Obligations and shall not limit or
otherwise affect such Guarantor’s liability hereunder or the enforceability of
this Guaranty, and that the Holders of Guaranteed Obligations and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 7(A).

 



5

 

 

(B)           Subordination of Intercompany Indebtedness. Each Guarantor agrees
that any and all claims of such Guarantor against the Company or any other
Guarantor hereunder (each an “Obligor”) with respect to any Intercompany
Indebtedness (as hereinafter defined) shall be subordinate and subject in right
of payment to the prior payment, in full and in cash, of all Guaranteed
Obligations (other than indemnities and other contingent obligations not then
due and payable and as to which no claim has been made); provided that, unless
otherwise prohibited as otherwise set forth below, such Guarantor may receive
payments of principal and interest from any Obligor with respect to any
indebtedness of such Obligor to any Guarantor (“Intercompany Indebtedness”).
Upon acceleration of the Notes pursuant to Section 12.1 of the Private Shelf
Agreement, notwithstanding any right of any Guarantor to ask, demand, sue for,
take or receive any payment from any Obligor, all rights, liens and security
interests of such Guarantor, whether now or hereafter arising and howsoever
existing, in any assets of any other Obligor shall be and are subordinated to
the rights of the Holders of Guaranteed Obligations in those assets. Upon
acceleration of the Notes pursuant to Section 12.1 of the Private Shelf
Agreement, no Guarantor shall have any right to possession of any such asset or
to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until all of the Guaranteed Obligations (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made) shall have been fully paid and satisfied (in cash) and the
Issuance Period have been terminated. Upon acceleration of the Notes pursuant to
Section 12.1 of the Private Shelf Agreement, each Guarantor agrees that until
the Guaranteed Obligations (other than indemnities and other contingent
obligations not then due and payable and as to which no claim has been made)
have been paid in full (in cash) and satisfied and the Issuance Period has been
terminated, no Guarantor will assign or transfer to any Person (other than the
Holders of Guaranteed Obligations) any claim any such Guarantor has or may have
against any Obligor.

 

SECTION 8.      Contribution with Respect to Guaranteed Obligations.

 

(A)          To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
Allocable Amount (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors (as determined immediately prior to the making of such Guarantor
Payment), then, following payment in full in cash of the Guaranteed Obligations
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made) and termination of the Facility,
such Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Guarantor for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

 



6

 

 

(B)           As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

 

(C)           This Section 8 is intended only to define the relative rights of
the Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(D)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

SECTION 9.      Limitation of Guaranty. Notwithstanding any other provision of
this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

 

SECTION 10.    Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Company under the Private Shelf Agreement, the Notes,
or any other Transaction Document is stayed upon the insolvency, bankruptcy or
reorganization of the Company, all such amounts otherwise subject to
acceleration under the terms of the Private Shelf Agreement, the Notes, or any
other Transaction Document shall nonetheless be payable by each of the
Guarantors hereunder forthwith on demand by any holder or holders of Notes at
the time outstanding, to the extent such amount is payable to such holder.

 



7

 

 

SECTION 11.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 19 of the
Private Shelf Agreement with respect to Prudential, at its notice address
therein, with respect to any holder of any Note, at the address specified
therein, and with respect to any Guarantor, in care of the Company at the
address of the Company set forth in the Private Shelf Agreement or such other
address or telecopy number as such party may hereafter specify to the Company in
writing.

 

SECTION 12.     No Waivers. No failure or delay by any Holder of Guaranteed
Obligations in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies provided in this Guaranty, the Private
Shelf Agreement and the other Transaction Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

SECTION 13.    Successors and Assigns. This Guaranty shall be enforceable by and
is for the benefit of the Holders of Guaranteed Obligations and their respective
successors and permitted assigns; it being understood and agreed that in the
event that the Holders of Guaranteed Obligations assign or transfer all or a
portion of their respective rights and obligations under Section 23.1 of the
Private Shelf Agreement, then the rights hereunder, to the extent applicable to
the rights and obligations so assigned, may be transferred with such rights and
obligations. This Guaranty shall be binding upon each of the Guarantors and
their respective successors and assigns; provided, that no Guarantor shall have
any right to assign its rights or obligations hereunder without the consent of
all of the Required Holders, except as otherwise permitted pursuant to the
Private Shelf Agreement, and any such assignment in violation of this Section 13
shall be null and void.

 

SECTION 14.    Changes in Writing. Other than in connection with the addition of
additional Guarantors, which become parties hereto by executing a Joinder,
neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated orally, but only in writing signed by each of the
Guarantors and the Required Holders.

 

SECTION 15.     GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 



8

 

 

SECTION 16.     CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.

 

(A)          EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
TRANSACTION DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY OR ANY OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY
RIGHT THAT PRUDENTIAL, ANY PURCHASER OR ANY HOLDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS Guaranty OR ANY OTHER TRANSACTION
DOCUMENT AGAINST ANY TRANSACTION PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(B)          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 17.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 

SECTION 18.     Taxes, Expenses of Enforcement, etc.

 

(A)             Taxes. Any and all payments by or on account of any obligation
of any Guarantor under this Guaranty shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of the applicable
Guarantor) requires the deduction or withholding of any Tax from any such
payment by such Guarantor, then the applicable Guarantor shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law.

 



9

 

 

(B)            Expenses of Enforcement, Etc. The Guarantors agree to reimburse
each Holder of Guaranteed Obligations for all reasonable and documented
out-of-pocket expenses incurred by each such Holder of Guaranteed Obligations,
in accordance with Section 16.1 of the Private Shelf Agreement.

 

SECTION 19.    Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations may, without notice to any Guarantor and
regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply in accordance with the terms of the Private Shelf
Agreement toward the payment of all or any part of the Guaranteed Obligations:
(i) any indebtedness due from such Holder of Guaranteed Obligations to any
Guarantor, and (ii) any moneys, credits or other property belonging to any
Guarantor, at any time held by or coming into the possession of such Holder of
Guaranteed Obligations or any of their respective affiliates.

 

SECTION 20.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Company, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Guaranteed
Obligations shall have any duty to advise such Guarantor of information known to
any of them regarding such condition or any such circumstances. In the event any
Holder of Guaranteed Obligations, in its sole discretion, undertakes at any time
or from time to time to provide any such information to a Guarantor, such Holder
of Guaranteed Obligations shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Guaranteed Obligations, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor.

 

SECTION 21.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 22.    Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations.

 

SECTION 23.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.

 



10

 

 

SECTION 24.    Obligation to Make Payment in the Applicable Currency. Any
payment on account of an amount that is payable hereunder or under the Private
Shelf Agreement or the Notes in the Applicable Currency which is made to or for
the account of any Holder of the Guaranteed Obligations in any other currency,
whether as a result of any judgment or order or the enforcement thereof or the
realization of any security or the liquidation of any Guarantor, shall
constitute a discharge of the obligation of such Guarantor under this Guaranty
only to the extent of the amount of the Applicable Currency which such Holder of
the Guaranteed Obligations could purchase in the foreign exchange markets in
London, England, with the amount of such other currency in accordance with
normal banking procedures at the rate of exchange prevailing on the London
Banking Day following receipt of the payment first referred to above. If the
amount of the Applicable Currency that could be so purchased is less than the
amount of the Applicable Currency originally due to such Holder of the
Guaranteed Obligations, each Guarantor agrees to the fullest extent permitted by
law, to indemnify and save harmless such Holder of the Guaranteed Obligations
from and against all loss or damage arising out of or as a result of such
deficiency. This indemnity shall, to the fullest extent permitted by law,
constitute an obligation separate and independent from the other obligations
contained in this Guaranty, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by such Holder of
the Guaranteed Obligations from time to time and shall continue in full force
and effect notwithstanding any judgment or order for a liquidated sum in respect
of an amount due hereunder or under the Notes or under any judgment or order. As
used herein the term “London Banking Day” shall mean any day other than Saturday
or Sunday or a day on which commercial banks are required or authorized by law
to be closed in London, England.

 

SECTION 25.    Termination of Guaranty. The obligations of any Guarantor under
this Guaranty shall terminate in accordance with Section 9.8(d) of the Private
Shelf Agreement.

 

Remainder of Page Intentionally Blank.

 



11

 

 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

  [GUARANTORS]         By:   Name:   Title:

  

12

 



 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty, made as of [_______ __, ____], (as
amended, amended and restated, renewed, extended, supplemented or otherwise
modified from time to time, the “Guaranty”), by and among the Initial Guarantors
and the additional Guarantors party thereto from time to time in favor of the
Holders of Guaranteed Obligations. Capitalized terms used herein and not defined
herein shall have the meanings given to them in the Guaranty. By its execution
below, the undersigned [NAME OF NEW GUARANTOR], a [state of organization]
[corporation] [partnership] [limited liability company] (the “New Guarantor”),
agrees to become, and does hereby become, a Guarantor under the Guaranty and
agrees to be bound by such Guaranty as if originally a party thereto. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Section 2 of the Guaranty are
true and correct in all respects as of the date hereof.

 

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Joinder to the
Guaranty as of this __________ day of _________, 20___.

 

[NAME OF NEW GUARANTOR]

 

By: 

 



13

 



 

EXHIBIT 4.5(c)

 

[FORM OF]

 

CONFIRMATION OF GUARANTY AGREEMENT

 

THIS CONFIRMATION OF GUARANTY AGREEMENT (this “Confirmation”) is entered into by
each of the undersigned (which parties are hereinafter each referred to
individually as a “Guarantor” and collectively as the “Guarantors”) in favor of
the Series __ Purchasers (as defined below) and the other Holders of the
Guaranteed Obligations.

 

WHEREAS, Hillenbrand, Inc., an Indiana corporation (the “Company”), on the one
hand, and PGIM, Inc. (“Prudential”) and each Prudential Affiliate which becomes
party thereto, on the other hand, have entered into that certain Private Shelf
Agreement dated as of December 6, 2012 (as the same may be amended, modified,
supplemented and/or restated, and as in effect from time to time, the “Private
Shelf Agreement”), providing, subject to the terms and conditions thereof, for
the Company to sell its senior promissory notes from time to time (as amended,
restated, supplemented or otherwise modified from time to time, the “Notes,”
such term to include any such notes issued in substitution thereof pursuant to
Section 14 of the Private Shelf Agreement); and

 

WHEREAS, the Guarantors have guaranteed the obligations of the Company under the
Private Shelf Agreement and the Notes pursuant to that certain Guaranty, dated
as of _________ __, ____ (as amended, supplemented, restated or otherwise
modified from time to time, the “Guaranty”; capitalized terms used herein and
not otherwise defined shall have the meanings given therein), made by the
Guarantors in favor of the Holders of the Guaranteed Obligations; and

 

WHEREAS, pursuant to that certain Request for Purchase dated as of _____________
and that certain Confirmation of Acceptance dated as of _______________, the
Company will issue and certain Prudential Affiliates (the “Series ___
Purchasers”) will purchase, as a Series of the Notes, the Company’s ______%
Series _____ Senior Notes Due _____ (the “Series _____ Notes”); and

 

WHEREAS, the Private Shelf Agreement requires as a condition to the
effectiveness of the Series ___ Purchasers’ obligation to purchase the Series
____ Notes that each of the Guarantors execute and deliver this Confirmation and
reaffirm that the Guaranty secures and guarantees the liabilities and
obligations of the Company under the Series ____ Notes.

 

Now, Therefore, in order to induce, and in consideration of, the purchase of the
Series ____ Notes by the Series ___ Purchasers, each Guarantor hereby covenants
and agrees with, and represents and warrants to, each of the Series ___
Purchasers and each holder from time to time as follows:

 

EXHIBIT 4.5(c)





 

 

 

1.             Confirmation. Each Guarantor hereby ratifies and reaffirms all of
its payment and performance obligations, contingent or otherwise, under the
Guaranty, and confirms and agrees that each reference in the Guaranty to the
Guaranteed Obligations is construed to hereafter include all indebtedness,
obligations and liabilities of the Company in connection with or pursuant to the
Series ____ Notes. Each Guarantor acknowledges, confirms and agrees that the
Guaranty remains in full force and effect and is hereby ratified and confirmed
in all respects. Each Guarantor acknowledges and confirms, as of the date
hereof, all waivers in the Guaranty. Without limiting the generality of the
foregoing, each Guarantor hereby acknowledges and confirms that it intends that
the Guaranty will continue to guarantee, to the fullest extent provided thereby,
the payment and performance of all Guaranteed Obligations, including, without
limitation, the payment and performance of the Series _____ Notes.

 

2.             Successors and Assigns. All covenants and other agreements
contained in this Confirmation by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder) whether so expressed or not;
provided, that no Guarantor shall have any right to assign its rights or
obligations hereunder without the consent of all of the Required Holders, except
as otherwise permitted pursuant to the Private Shelf Agreement, and any such
assignment in violation of this Section 2 shall be null and void.

 

3.             No Waiver. The execution of this Confirmation shall not operate
as a novation, waiver of any right, power or remedy of any holder, nor
constitute a waiver of any provision of the Private Shelf Agreement or any Note.

 

4.             Governing Law. This Confirmation shall be construed in accordance
with and governed by the law of the State of New York.

 

5.             Severability. Wherever possible, each provision of this
Confirmation shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Confirmation shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Confirmation.

 

6.             Counterparts; Facsimile Signatures. This Confirmation may be
executed in any number of counterparts (or counterpart signature pages), each of
which counterparts shall be an original, but all of which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page to this Confirmation by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this Confirmation.

 

7.             Headings. Section headings in this Confirmation are for
convenience of reference only and shall not govern the interpretation of any
provision of this Confirmation.

 

8.             Authorization. Each Guarantor is duly authorized to execute and
deliver this Confirmation, and to perform its obligations under the Guaranty.

 



2

 

 

IN WITNESS WHEREOF, this Confirmation has been duly executed and delivered as of
the date first above written.

 

[Insert Guarantors]

 

 

  By:               By:       Name:     Title:  

 

 

3

 



 

EXHIBIT 21

 

[Form of]

Agreement Regarding Confidentiality

[Date]

 

Reference is made to that certain Private Shelf Agreement dated as of December
6, 2012 (the “Private Shelf Agreement”) between Hillenbrand, Inc., on one hand,
and PGIM, Inc. and each Prudential Affiliate which becomes a party thereto, on
the other hand. In accordance with Section 21 of the Private Shelf Agreement, a
copy of which is attached hereto, the undersigned agrees to be bound by the
provisions of such Section 21 of the Private Shelf Agreement to the same extent
and with the same effect as if the undersigned were an original signatory
thereto. The Company is hereby made an express third party beneficiary of this
letter agreement and the Company may enforce the terms of this letter agreement
and Section 21 of the Private Shelf Agreement against the undersigned as if the
Company were a party to this letter agreement. Please acknowledge your agreement
with the foregoing by signing in the space provided below.

 

Very truly yours,

 

[Prudential Entity]

 

By:    Vice President

 

Agreed and Acknowledged:         Name of Company:    



By:     Title:          

 

EXHIBIT 21



 

 



 

SCHEDULE 5.4

 

Subsidiaries of the Company and Ownership of Subsidiary Stock

 

All subsidiaries are wholly-owned Indiana entities, unless otherwise noted.

 

Batesville Services, Inc.

Process Equipment Group, Inc., a New Jersey corporation

Batesville Casket Company, Inc.

Batesville Interactive, Inc.

Batesville Logistics, Inc.

Batesville Manufacturing, Inc.

Batesville Casket de Mexico, S.A. de C.V., a Mexican corporation

Acorn Development Group, Inc.

BCC JAWACDAH Holdings, LLC

BV Acquisition, Inc.

HMIS, Inc., a New Hampshire corporation

The Forethought Group, Inc.

MCP, Inc.

WCP, Inc.

Hillenbrand International Holding Corporation

NorthStar Industries, LLC

Hillenbrand Luxembourg S.à.r.l., a Luxembourg company

Batesville Holding UK, Ltd, a United Kingdom corporation

Hillenbrand Switzerland GmbH, a Swiss limited liability company

Green Tree Manufacturing, LLC

Modern Wood Products, LLC

K-Tron (Schweiz) GmbH, a Swiss limited liability company

Batesville Canada, Ltd., a Canadian corporation

Batesville Casket UK, Ltd., a United Kingdom corporation

Industrias Arga, S.A. de C.V., a Mexican corporation

Global Products Co., S.A. de C.V., a Mexican corporation

NADCO, S.A. de C.V., a Mexican corporation

K-Tron Investment Co., a Delaware corporation

K-Tron Technologies, Inc., a Delaware corporation

Rotex Global, LLC, a Delaware limited liability company

Gundlach Equipment Corporation, a Delaware corporation

K-Tron America, Inc., a Delaware corporation

Pennsylvania Crusher Corporation, a Delaware corporation

Premier Pneumatics, Inc., a Delaware corporation

BC Canada Company, ULC, a Nova Scotia Unlimited Liability Corporation

HIE Heavy Industrial Equipment (Beijing) Co., Ltd., a Chinese FICE

K-Tron Asia PTE Ltd, a Singapore corporation

K-Tron China Limited, a Hong Kong corporation

K-Tron Deutschland GmbH, a German limited liability company

K-Tron Great Britain Ltd, a UK corporation

K-Tron (Shanghai) Co Ltd, a Chinese FICE

K-Tron France S.à.r.l., a French company

PEG Process Equipment India, LLP, an Indian Partnership

 

SCHEDULE 5.4





 

 

 

Rotex Global (Hong Kong) Ltd., a Hong Kong corporation

Rotex Europe Ltd., a UK corporation

Wuxi K-Tron Colormax Machinery Co., Ltd., a Chinese WFOE

WUXI Process Equipment Manufacturing Co., Ltd., a Chinese WFOE

K-Tron Colormax Ltd, a UK corporation

K-Tron PCS Ltd, a UK corporation

Jeffrey Rader Corporation, a Delaware corporation

Jeffrey Rader AB, a Swedish corporation

RC II Inc., a Georgia corporation

Jeffrey Rader Canada Company, a Canadian company

Rotex Japan Limited, a UK corporation

 

Coperion Corporation, a Delaware corporation

Hillenbrand Europe, LLC, a Delaware Limited Liability Company

Hillenbrand Germany Finance LLC & Co. KG, a German partnership

Hillenbrand Germany Holding GmbH, a German limited liability company

Coperion Capital GmbH, a German limited liability company

Coperion GmbH, a German limited liability company

Coperion N.V., a Belgium company

Coperion AB., a Swedish company

Coperion Ltd., a UK company

Coperion S.a.r.l., a French company

000 “Coperion”, a Russian company

Coperion S.L., a Spanish company

Coperion Ltda., a Brazilian company

Coperion Pte, a Singapore company

Coperion Machinery & Systems (Shanghai) Co. Ltd., a Chinese company

Coperion International Trading (Shanghai) Co. Ltd., a Chinese company

Coperion (Nanjing) Machinery Co., Ltd., a Chinese company

Coperion K.K., a Japanese company

Coperion S.r.l., an Italian company

 

Joint Ventures

 

Coperion Ideal Pte. Ltd., New Delhi, India – 51% owned by Coperion GmbH

 

Coperion Middle East Co. Ltd., Juball, Saudia Arabia; 51% owned by Coperion GmbH

 

PELL-TEC, Pelletizing Technology GmbH, Niedernberg, Germany – 51% owned by
Coperion GmbH

 



2

 

 

Directors and Senior Officers

 

Directors

 

Kenneth A. Camp

Edward B. Cloues, II

Helen W. Cornell

Mark C. DeLuzio

James A. Henderson

W August Hillenbrand

Ray J. Hillenbrand

Thomas H. Johnson

F. Joseph Loughrey

Eduardo R. Menascé

Neil S. Novich

Stuart A. Taylor, II

 

Senior officers

 

Kenneth A. Camp, President and Chief Executive Officer

Cynthia L. Lucchese, Senior Vice President and Chief Financial Officer

Joe A. Raver, Senior Vice President

Elizabeth E. Dreyer, Vice President, Controller and Chief Accounting Officer

Kimberly K. Dennis, Senior Vice President

Paul Douglas Wilson, Senior Vice President, Chief Administrative Officer

John R. Zerkle, Senior Vice President, General Counsel and Secretary

Diane R. Bohman, Vice President, Corporate Strategy

Scott P. George, Senior Vice President, New Business Development

Jan M. Santerre, Vice President, Lean Business

 

Subsidiary Guarantors under Primary Credit Facility

 

Batesville Services, Inc.

Process Equipment Group, Inc.

Batesville Casket Company, Inc.

Batesville Manufacturing, Inc.

Gundlach Equipment Corporation

K-Tron America, Inc.

Pennsylvania Crusher Corporation

K-Tron Investment Co.

Rotex Global, LLC

 



3

 

 

SCHEDULE 10.1

 

Existing Liens

 

Restricted cash:

 

 

Entity

Amount 

(USD equivalent)

 

Bank

 

Location

Jeffrey Rader AB

$0.7m

Handelsbanken

Sweden

 

SCHEDULE 10.1



 

 



 

SCHEDULE 10.3

Existing Indebtedness

 

Description  Interest Rate   Maturity  Amount         Senior Unsecured Notes,
issued pursuant to the

Indenture between Hillenbrand, Inc. and U.S. Bank National Association as
trustee, dated as of July 9, 2010 and that certain Supplemental Indenture, dated
as of January 10, 2013 by and among Hillenbrand, Inc, Batesville Casket Company,
Inc., Batesville Manufacturing, Inc., Batesville Services, Inc., Coperion
Corporation, K-Tron Investment Co., Terrasource Global Corporation, Process
Equipment Group, Inc., Rotex Global, LLC, and U.S. Bank National Association, as
trustee and that certain Supplemental Indenture No. 2, dated as of April 16,
2016, by and among Hillenbrand, Inc., Red Valve Company, Inc. and U.S. Bank
National Association, as trustee.

 5.50% (coupon)   7/15/20  



$150,000,000
(face value)



 

Other Agreements:

 

Indebtedness incurred pursuant to the Syndicated L/G Facility Agreement dated as
of March 8, 2018, by and among Hillenbrand, Inc., and certain of its
subsidiaries, and Commerzbank Aktiengesellschaft, as arranger and lender, and
various other lenders named therein, as amended, restated, amended and restated,
supplemented or otherwise modified, from time to time.



 

SCHEDULE 10.3



 



